Case 20-11413-KBO   Doc 287-1   Filed 07/07/20   Page 1 of 57




        EXHIBIT A
                     Case 20-11413-KBO              Doc 287-1        Filed 07/07/20         Page 2 of 57




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter: 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)
                                                                 (Jointly Administered)
                           Debtors.1
                                                                 Obj Deadline: July 21, 2020 at 4:00 p.m. (ET)
                                                                 Hearing Date: July 28, 2020 at 1:00 p.m. (ET)


      DECLARATION OF JEFFREY R. WAXMAN IN SUPPORT OF APPLICATION FOR
     ENTRY OF AN ORDER AUTHORIZING AND APPROVING THE EMPLOYMENT OF
          MORRIS JAMES LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
           OF UNSECURED CREDITORS NUNC PRO TUNC TO JUNE 16, 2020

               I, Jeffrey R. Waxman, being duly sworn, declare pursuant to 28 U.S.C. § 1746, under

     penalty of perjury that deposes and says:

              1.        I am a partner with the law firm of Morris James LLP (“Morris James” or the

     “Firm”)2 with offices located at 500 Delaware Avenue, Suite 1500, Wilmington, Delaware

     19801 and am duly admitted to practice law in the Commonwealth of Pennsylvania, the United

     States District Court for the Eastern District of Pennsylvania, the State of Delaware, the United

     States District Court for the District of Delaware, the United States Court of Appeals for the

     Third Circuit, and the United States Supreme Court.

              2.        I submit this Declaration pursuant to Rule 2014 of the Federal Rules of Civil

     Procedure in support of the Application for Entry of an Order Authorizing and Approving the


          1
              The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
     numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
     LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
     Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
     TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
     TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
     (2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
     Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
     located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.
     2
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Application.



     11832379/1
             Case 20-11413-KBO         Doc 287-1      Filed 07/07/20     Page 3 of 57




Employment of Morris James LLP as Counsel to the Official Committee of Unsecured Creditors

Nunc Pro Tunc to June 16, 2020 (the “Application”). The information set forth herein regarding

connections to parties-in-interest and fees and expenses is based primarily upon books and

records of the Firm and information provided by other attorneys and personnel at Morris James.

Except as otherwise indicated herein, I have personal knowledge of the matters set forth herein,

which is true and correct, and if called as a witness, would testify competently thereto.

        3.     In preparing this declaration, I and other attorneys within the Firm followed

Morris James’s conflict procedures, which are intended to adhere to the requirements of the

Bankruptcy Code and Bankruptcy Rules for retention of professionals and the Rules of

Professional Conduct governing members of the bar for the State of Delaware. I have received a

list of significant interested parties in this case, and submitted the names of these parties through

the Firm’s conflicts resolution system.

        4.     In connection with preparing this Declaration, Morris James submitted the names

of parties-in-interest in these Chapter 11 Cases (the “Parties-in-Interest”) for review in the

computerized conflict database system maintained by Morris James. The list of the Parties-in-

Interest was obtained from the Debtors. Morris James maintains and systematically updates its

conflict check system in the regular course of business of the firm, and it is the regular practice

of the firm to make and maintain these records. The conflict check system maintained by Morris

James is designed to include every matter on which the firm is now or has been engaged, the

entity for which the firm is now or has been engaged, and in each instance, the identity of related

parties and adverse parties and the attorney in the firm that is knowledgeable about the matter. It

is the policy of Morris James that no new matter may be accepted or opened within the firm

without completing and submitting to those charged with maintaining the conflict check system



                                                 2
11832379/1
             Case 20-11413-KBO         Doc 287-1      Filed 07/07/20     Page 4 of 57




the information necessary to check each such matter for conflicts, including the identity of the

prospective client, as well as related and adverse parties. Accordingly, the database is regularly

updated for every new matter undertaken by Morris James.

        5.     The Parties-in-Interest which Morris James submitted to its conflict database

include, but are not limited to, the following categories derived from various pleadings and

docket entries as set forth on Exhibit 1, and as provided by the Debtors, which includes, the

Debtors and affiliates, shareholders, current and former directors and officers, lenders, other

parties in interest, bankruptcy professionals, insurance parties, landlords, alleged senior secured

creditors, surety parties, alleged letter of credit beneficiaries, unions and pension funds, contract

counterparties, litigation counterparties, taxing authorities, key personnel from the Office of the

U.S. Trustee – Region 3, and Judges of U.S. Bankruptcy Court for the District of Delaware.

        6.     Upon a review of the report generated by our conflicts search, I do not represent

and, to the best of my knowledge, none of the other attorneys of Morris James LLP currently

represent, any of the searched entities except as set forth on the schedule annexed hereto as

Exhibit 2. The various matters set forth on Exhibit 2 are unrelated to the Debtors or these

Chapter 11 Cases.

        7.     I do not have and, to the best of my knowledge, none of the other attorneys of

Morris James LLP has, any connection with the Debtors, its major creditors or any other

significant Party-in-Interest which would disqualify Morris James from this representation.

        8.     Based on the conflicts and connection search conducted and described herein, to

the best of my knowledge, neither I, or Morris James, nor any partner, counsel, or associate

thereof, insofar as I have been able to ascertain, have any connect with the Debtors or any other

Parties-in-Interest herein, except as stated below and as set forth on Exhibit 2.



                                                  3
11832379/1
               Case 20-11413-KBO        Doc 287-1       Filed 07/07/20    Page 5 of 57




         9.      Brya M. Keilson, counsel with the Firm, was a trial attorney at the Office of the

United States Trustee for Region 3 until March 13, 2019. During her tenure at the United States

Trustee’s Office, she did not work on this matter. In accordance with Bankruptcy Rule 2014,

Morris James does not have any other connection with the Office of the United States Trustee for

the District of Delaware or any persons employed by the U.S. Trustee, except as set forth on

Exhibit 2.

         10.     I, Jeffrey Waxman, a partner in the Firm previously clerked for Judge Mary F.

Walrath (between September 2000 and September 2001), and served as chair, vice-chair, and

secretary of the Bankruptcy Section of the Delaware State Bar Association, and in that capacity

worked with members of the Bankruptcy Court on bar-related matters, including but not limited

to the Delaware Views from the Bench conference and the retirement dinner for Judge Gross and

Carey.

         11.     From time to time, Morris James may represent, or may have represented one or

more of the Debtors’ creditors or other parties in matters unrelated either to the Debtors’ cases or

to those entities’ transactions or dealings with the Debtors.          The Firm, however, is not

representing any of those entities in these Chapter 11 Cases in any claims that they may have

collectively or individually against the Debtors.

         12.     Neither I, Morris James, nor any partner, of counsel or associate thereof, insofar

as I have been able to ascertain, has any connection with the Debtors, its creditors or any other

parties in interest herein, or their respective attorneys and accountants, except as stated herein.

         13.     Morris James has previously worked with and may continue to work with one or

more of the Debtors’ professionals on various representations in matters unrelated to these




                                                    4
11832379/1
              Case 20-11413-KBO           Doc 287-1      Filed 07/07/20     Page 6 of 57




Chapter 11 Cases, at times representing the same parties and at other times representing parties

with similar interests or parties with adverse interests.

        14.       Morris James is a “disinterested person” as that term is defined in section 101(14)

of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), as

modified by section 1103(b) of the Bankruptcy Code, in that the Firm, its partners, of counsel

and associates:

         a.       are not creditors, equity security holders or insiders of the Debtors;

         b.       are not and were not within two (2) years before the date of the filing of
                  the Debtors’ Chapter 11 petition, a director, officer, or employee of the
                  Debtors; and

         c.       do not have an interest materially adverse to the interest of the Debtors’
                  estate or of any class of creditors or equity security holders, by reason of
                  any direct or indirect relationship to, connection with, or interest in, the
                  Debtors, or for any other reason, except as disclosed herein.

        15.       As of the date hereof, the Firm has conducted a review of potential conflicts as to

the entities identified at Exhibit 1 hereto. Morris James has followed its standard conflict

procedures with respect to potential conflicts, and Morris James is aware of its continuing

obligation to review and supplement its conflict review pursuant Bankruptcy Rule 2014 and

Local Bankruptcy Rule 2014-1.           Morris James and certain of its partners, of counsel and

associates may have in the past represented, and may currently represent and likely in the future

will represent interested parties in connection with matters unrelated to this case. A list of

potential conflicts, including parties in which Morris James has any connection to, including

those it represented, currently represents in unrelated matters is attached hereto as Exhibit 2.

        16.       Morris James will not represent any of the entities identified on Exhibit 1 in their

individual capacities in these Chapter 11 Cases. In the event that any of these entities takes a

position that is adverse, either co-counsel will serve as Committee counsel for such matters or


                                                    5
11832379/1
              Case 20-11413-KBO          Doc 287-1   Filed 07/07/20     Page 7 of 57




the Committee will seek approval of retention of additional conflicts counsel as appropriate. If

the Firm identifies any further such representations, the Firm shall make further disclosures as

may be appropriate at that time.

        17.     The Firm intends to apply for compensation for professional services rendered in

connection with these Chapter 11 Cases subject to approval of this Court and compliance with

applicable provisions of the Bankruptcy Code, on an hourly basis, plus reimbursement of actual,

necessary expenses and other charges incurred by the Firm. Although Morris James may utilize

the services of additional attorneys, the principal attorneys and paralegals likely to represent the

Committee in this case are as follows:

         Individual                        Position                          Hourly Rate
         Jeffrey R. Waxman                 Partner                            $595.00
         Eric J. Monzo                     Partner                            $565.00
         Brya M. Keilson                   Senior Counsel                     $505.00
         Sarah M. Ennis                    Associate                          $375.00
         Rebecca Zerbe                     Paralegal                          $225.00

Other attorneys and paralegals may from time to time assist the Committee in connection with

the matters herein described and are subject to periodic adjustment to reflect economic or other

conditions.

        18.     The hourly rates set forth above are the Firm’s standard hourly rates for work of

this nature and are subject to modification annually effective as of January 1st. These rates are

set at a level designed to fairly compensate the Firm for the work of its attorneys and paralegals

and to cover fixed and routine overhead expenses. Morris James will also charge for normal and

customary expenses incurred in connection with these Chapter 11 Cases. The expenses charged

include, among other things, telephone and telecopy toll and other charges, mail and express

mail charges, special or hand delivery charges, document retrieval, photocopying charges,

charges for mailing supplies (including, without limitation, envelopes and labels) provided by the


                                                 6
11832379/1
              Case 20-11413-KBO         Doc 287-1      Filed 07/07/20    Page 8 of 57




Firm to outside copying services for use in mass mailings, travel expenses, expenses for

“working meals,” computerized research, and transcription costs. Any such expenses will be

recorded in accordance with Morris James’ customary practices, and will be incurred at the same

rate as customarily charged in similar engagements or as otherwise limited by the local rules of

the Court.

        19.      Subject to Court approval, and in consultation with its proposed co-counsel,

Morrison & Foerster LLP (“Morrison & Foerster”) , so as to avoid duplication, the professional

services that Morris James will render to the Committee include, but shall not be limited to, the

following:

             Provide legal advice and assistance to the Committee in its consultation with the
              Debtors relative to the Debtors’ administration of its reorganization and the Chapter
              11 Cases;

             Review and analyze all applications, motions, orders, statements of operations and
              schedules filed with the Court by the Debtors or third parties, advise the Committee
              as to their propriety, and after consultation with the Committee, take appropriate
              action;

             Prepare necessary applications, motions, responses, answers, orders, reports and other
              legal papers on behalf of the Committee;

             Represent the Committee at hearings held before the Court and communicate with the
              Committee regarding the issues raised, as well as the decisions of the Court; and

             Performing such other legal services to the Committee in connection with the
              prosecution of these Chapter 11 Cases as are necessary and appropriate.

        20.      In addition to the services listed above, Morris James, in accordance with

Delaware counsel’s obligations, will prepare and review all pleadings, motions, responses,

objections and other documents prepared on behalf of the Committee. Morris James will assure

that any pleadings comply with the Local Rules. Morris James will advise the Committee on

matters of Delaware practice and procedure and Delaware law. A Morris James attorney will


                                                  7
11832379/1
              Case 20-11413-KBO       Doc 287-1      Filed 07/07/20     Page 9 of 57




also personally attend all proceedings before the Court, and will attend all meetings in Delaware

between the Committee, the Debtors and/or parties in interest at which Committee counsel is

requested, or required, to be present. Morris James will also, upon identification of such matters,

handle any matters where Morrison & Foerster has determined that it has a conflict to ensure

compliance with the U.S. Trustee Guidelines.

        21.     Pursuant to Part F of the 2013 U.S. Trustee Guidelines, Morris James is proposed

to serve as counsel for the Committee with Morrison & Foerster. In the Application and this

Declaration, I disclose, in general, the services to be provided to the Committee by Morris

James. In some cases, the description of these services may appear duplicative of the services set

forth in Morrison & Foerster’s retention application. Morris James expects that there will be

occasions where Morrison & Foerster will take the lead role in drafting or responding to

pleadings, or otherwise addressing issues. On other occasions, Morris James will be tasked to

take the lead on issues and matters. In such instances, Morris James and Morrison & Foerster do

not expect to duplicate services.

        22.     To the extent that Morris James is assigned by the Committee, in consultation

with Morrison & Foerster, to perform new matters as requested by the Committee that may be

necessary and proper in these proceedings and that are materially different from the above

described services and the services described in the Application or this Declaration, Morris

James will file a supplemental declaration in accordance with Bankruptcy Rule 2014, as required

by Part F.1.c of the U.S. Trustee Guidelines.

        23.     No promises have been received by the Firm nor by any partners, of counsel or

associate thereof as to compensation in connection with these Chapter 11 Cases other than in




                                                8
11832379/1
              Case 20-11413-KBO         Doc 287-1      Filed 07/07/20     Page 10 of 57




accordance with the provisions of the Bankruptcy Code. The Firm has no agreement with any

other entity to share with such entity any compensation received by the Firm in connection with

these Chapter 11 Cases, except among the partners, of counsel and associates of the Firm.

        24.      To the extent that the Firm discovers any connection with any interested party or

enters into any new relationship with any interested party, the firm will promptly supplement its

disclosure to the Court.

        25.      In order to comply with the United States Trustees’ Appendix B – Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “U.S. Trustee Guidelines”), as

required to be answered in all applications for employment filed under section 327 or 1103 of the

Bankruptcy Code, which became effective on November 1, 2013, I make the following

disclosures:

              a. Morris James did not agree to a variation of its standard or customary
                 billing arrangements for this engagement;

              b. None of the professionals included in this engagement have varied their
                 rate based upon the geographic location of these Chapter 11 Cases; and

              c. The Committee retained Morris James on June 16, 2020. The billing rates
                 for the period prior to this application are the same as indicated in this
                 application;

              d. Morris James anticipates filing a budget at the time it files its interim fee
                 applications, and any such budget it may file will be prior approved by the
                 Committee. In accordance with the 2013 UST Guidelines, the budget may
                 be amended as necessary to reflect changed circumstances or
                 unanticipated developments.




                                                   9
11832379/1
             Case 20-11413-KBO        Doc 287-1   Filed 07/07/20   Page 11 of 57




The facts set forth in the Application and herein are true and correct to the best of my

knowledge, information, and belief.

Dated: July 7, 2020
       Wilmington, Delaware
                                              /s/ Jeffrey R. Waxman
                                              Jeffrey R. Waxman




                                             10
11832379/1
             Case 20-11413-KBO   Doc 287-1   Filed 07/07/20   Page 12 of 57




                           Exhibit 1 to Waxman Declaration




11832379/1
              Case 20-11413-KBO               Doc 287-1        Filed 07/07/20         Page 13 of 57




                                  LVI Intermediate Holdings, Inc., et al.
                                      Potential Parties in Interest1

Debtors                                                       LVI Group Holdings, LLC
LVI Intermediate Holdings, Inc.                               LVI Group Holdings, LP
Total Vision Institute, LLC                                   LVI-TLC Intermediate Blocker, Inc.
QualSight, LLC                                                LVI Intermediate Holdings, Inc.
The LASIK Vision Institute, LLC                               LVI Missouri
Cataract Vision Institute, LLC                                Memphis Refractive, LLC
Healthcare Marketing Services, LLC                            Millennium Vision, Inc.
Cataract Vision Institute Florida, LLC                        Mountain States Health Alliance
TLC Vision Center Holdings, LLC                               New York Eye Specialists
TLC Whitten Laser Eye Associates, LLC                         Pittsburgh Laser Eye Surgery Center
TLC Vision Centers, LLC                                       Providence Refractive
TruVision, LLC                                                QualSight Inc.
TruVision Contacts, LLC                                       SD II Eyeglasses Blocker Corp.
Laser Eye Surgery, LLC                                        Sunglasses Mergerco, LLC
TLC Laser Eye Centers (Refractive I), LLC                     The LASIK Vision Institute
TLC The Laser Center (Pittsburgh) L.L.C.                      TLC Big Sky Laser Inc.
TLC The Laser Center (Indiana) LLC                            TLC Laser Eye Centers
TLC The Laser Center (Institute), LLC                         TLC Laser Eye Centers (Refractive I) Inc.
LVI Missouri, LLC                                             TLC Laser Eye Centres
                                                              TLC London
Debtor Affiliates (current and/or former)                     TLC The Laser Center (Indiana)
and Trade Names                                               TLC The Laser Center (Institute) Inc.
Advanced Laser Cataract of Oklahoma                           TLC The Laser Center (London) Inc.
Atlantic Eye                                                  TLC The Laser Center (Moncton), Inc.
Bernitsky Vision                                              TLC The Laser Center (Pittsburgh)
Bismark Refractive                                            TLC The Laser Center (Refractive I)
Campen Eye Care, LLC                                          TLC The Laser Center (Tri-Cities), Inc.
Cataract Vision Institute                                     TLC The Laser Eye Centers
Eau Claire Refractive                                         TLC Tri Cities Laser Center Inc.
Fisher Eye and Laser Center                                   TLC Vision Center Holdings
Global Eye and Laser                                          TLC Vision Centers, Inc.
Global Laser Vision Center                                    TLC Vision Corporation
Gordon Schanzlin New Vision Institute                         TLC Vision (USA) Corporation
Healthcare Marketing Services                                 TLC Whitten Laser Eye Associates
Indianapolis Laser Eye Surgery Center                         TLC Wildcard Corp.
Johnson City Medical Center Hospital, Inc.                    Total Vision Institute
Laguna Hills Refractive, LLC                                  TruVision, Inc.
Laser Eye Surgery                                             TruVision Contacts, Inc.
Laser Vision Center of Edina                                  Vision Group Holdings, LLC
Lasik Vision Institute                                        Vision Surgery & Laser Center, a
LCA Vision, Inc.                                              Surgical/Medical Group, Inc., dba Gordon &

1
 This list (and the categories contained herein) is for the purpose of a conflicts check only and should not be relied
upon by any party as a list of creditors or for any other purpose.

60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO     Doc 287-1      Filed 07/07/20    Page 14 of 57




 Weiss Vision Institute, a Surgical/Medical       TLC The Laser Center (Tri Cities), Inc. fka
 Group, Inc.                                       TLC Tri Cities Laser Center Inc. fka Johnson
Whiting Clinic                                     City Medical Center Hospital, Inc. fka
TLCVision®                                         Mountain States Health Alliance
LASIK SelectSM                                    TLC Vision (Canada) Corp.
LaserVision®
OR Partners®                                      Current and Former Officers and Directors
Midwest Surgical ServicesSM
Vision Source! SM                                 Charice Y. Anderson
                                                  Ronald Antoniewicz
Equity Holders                                    Lindsay T. Atwood
9597930 Canada Inc.                               Linck Bascomb
7761210 Canada Inc.                               David Benson
9876367 Canada Inc.                               Udell R. Blackham
La Caisse de depot et placement du Quebec         Ellen Jo Bochert
4114710 Canada Inc.                               Juan Bojorquez
Dr. Avi Wallerstein                               Ben L. Cook
4114728 Canada Inc.                               Dr. Sam Cox
Dr. Mark Cohen                                    John Doyle
Falcon Strategic Partners IV, L.P.                Chris Folsom
Macquarie Sierra Investment Holdings Inc.         J. Scott Gentry, O.D.
LVI Super Intermediate Holdings, Inc.             Larry Handen
LVI HoldCo, LLC                                   William Heinrich
                                                  Thomas F. Hickey, OD
Non-Debtor Guarantors                             Markus Hockenson
LVI HoldCo, LLC                                   Tom Hodge
LVI Intermediate Holdings II, LLC                 Lee A. Hofer, MD
Sunglasses Intermediate Blocker, Inc. fka         Ronald J. Kelly
 LVI-TLC Intermediate Blocker, Inc.               Brendan Kissane
TLC Vision Capital, LLC                           Jeffrey Landblom
                                                  Monte Leidenix, MD
Non-Debtors Affiliates                            Bill Leonard
Bismarck Refractive, LLC                          Karen W. Levy
Eau Claire Refractive, LLC                        Alan Marshall
Laser Vision Center of Edina, LLC                 Frank McMahon
LASIK Management Albany, LLC                      William McMillin
LASIK Management Austin, LLC                      Chantel Mercier
LASIK Management Hackensack, LLC                  Lisa Melamed
LASIK Management Hartford, LLC                    Raymond Monteleone
LASIK Management Houston, LLC                     Carr Moody
LASIK Management Indianapolis, LLC                Nadine Pelletier
LASIK Management Jacksonville, LLC                Dr. Ricard Phillips
LASIK Management Long Island, LLC                 Ann Marie Piana
LASIK Management Louisville, LLC                  Tom Piteo
LASIK Management Orlando, LLC                     James F. Rogers
LASIK Management Tampa, LLC                       Jon D. Seawright
Providence Refractive LLC                         Connie C. Shen
                                              2
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1       Filed 07/07/20   Page 15 of 57




John Sieger                                      Maranon Capital Ultimate General Partner
Harvey L. Tepner                                  LLC
Rolando Toyos, MD                                Maranon Loan Funding 2018-1, LTD.
David Tripp
Dr. William Tullo                                Other Debt Holders
Andrew Wampler                                   Alcon Vision, LLC – Installment Loan Agmt
Irene Wang                                       TLC Vision (Canada) Corporation –
Jim Wilder                                       Intercompany Loan
Kathryn Wilhoit
William Wolz                                     Debtors’ Proposed Professionals
Larry Workoczeski                                Cole Schotz P.C.
Darren Yaphe                                     Raymond James & Associates, Inc.
                                                 Alvarez & Marsal Health Care Industry Group, LLC
Lenders                                          Ford & Harrison LLP
LBC Credit Partners III, L.P., as                Cooley LLP
 Administrative Agent                            Katten Muchin Rosenman LLP
LBC Credit Funding III, L.P.                     Grant Thornton LLP
LBC Credit Funding III GP, LLC                   Bryan Cave Leighton Paisner LLP
LBC Credit Partners Parallel III, L.P.           Alvarez & Marsal Capital
LBC III KB Funding, LLC                          Alvarez & Marsal North America, LLC
LBC Credit Management, L.P.                      Donlin Recano & Company, Inc.
LBC III JC Funding, LLC                          Waller Lansden Dortch & Davis, LLP
Audax Senior Loan Fund SPV, LLC                  RSM US LLP
Audax Credit Opportunities Offshore Ltd.         Saul Ewing Arnstein & Lehr LLP
Audax Credit Opportunities (SBA), LLC            Paladin Global Partners
Audax Credit Strategies (SCS) SPV, LLC           Sharon Brown
Audax Senior Loan Insurance Fund SPV, LLC        Nelson Mullins
Teachers Insurance and Annuity Association       Rasky Partners
 of America
Nuveen Alternatives Advisors LLC                 Cash Management Banks
TIAA Churchill Middle Market CLO I Ltd.
Churchill Asset Management LLC                   Bank of America
Churchill MMSLF Funding 1, LLC                   BB&T
TGAM Churchill Middle Market Senior Loan         JPMorgan Chase Bank, N.A.
 Fund, LP                                        First Bank
Churchill LLC                                    Key Bank National Association
Churchill MMSLF GT 1                             Regions Bank
TGAM Churchill Fund GP LLC                       Wells Fargo Bank
JFIN Fund III LLC
JFIN Asset Management LLC                        Other Banks
JFIN MM CLO 2014 Ltd.                            Synchrony Bank
Apex Credit Partners LLC                         The Toronto-Dominion Bank (aka TD Bank)
Jefferies Finance LLC                            Citizens Bank of Pennsylvania
MetLife Investment Advisors, LLC                 JPMorgan Chase Bank, NA Canada
Maranon Loan Funding 2015-1, LTD.
Maranon Loan Funding 2016-1, LTD.                Current and Former Landlords
Maranon Capital, L.P.                            1021 Pinnacle Point LLC
                                             3
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO     Doc 287-1        Filed 07/07/20   Page 16 of 57




11200 Rockville Pike, LLC                           Bestest, LLC
1133-300 Member, LLC                                Billingsley Road Partners, LLC
1133-300 Westchester Avenue, LLC                    Blaymore I, LP
1133-399 Member, LLC                                Blenheim DC I LLC
1133-399 Westchester Avenue, LLC                    Brandywine Charlottesville LLC
1375 Kings Highway LLC                              Brandywine Operating Partnership, L.P.
16 Court Street Owner LLC                           Brandywine Realty Trust
1801 K Street Investors, L.L.C.                     BRE IL Office Owner LLC
20350 TDR, LLC                                      Bridgeport Point Investors, LLC
2418 Crossroads Drive L.L.C.                        Brigid Capital, LLC
2526 Investment Co.                                 Broe Real Estate Services, Inc.
2526 Investment Co., L.L.C.                         Butler Investment Group, LLC
300 Main Street, Inc.                               CAM Plantation LLC
3030 North Rocky Point Drive, LLC                   Camelback 2929 Owner, LLC
3595 Grandview Parkway Holdings, LLC                Carolina Vision Optometrists, PLLC
360Partners Consulting LP                           Casella Watertower, LLC
399 Crosswest of New York, LLC                      Castle Creek Investment Group, Inc.
400 Fifth Avenue – VEF III, LLC                     Castle Creek Investment Group, LLC as
5 CP LLC                                             successor in interest to New Boston Moat
555 Associates                                       Limited Partnership
555 Investors                                       Castle Creek Property L.L.C.
A & B Properties Inc., successor by merger to       CH Realty VII/R Tualatin Bridgeport L.L.C.
 WDCI, Inc.                                         Charles-Orms Associates
ABS of Naples, LLC                                  Charlotte Medical Plaza Partners, LLC
Adventus Rosemont #3 GP LLC                         Chesapeake Eye Care and Laser Center. P.C.
Adventus US Realty #7 LP as successor in            CIM/11600 Wilshire (Los Angeles) GP, LLC
  interest to AG-WOA Columbia Centre III            CIM/11600 Wilshire (Los Angeles), L.P.
 Owner, L.L.C.                                      Citimark Management Co., Inc., as agent for
AHP Venture I, L.L.C.                                New Boston Moat LP
Albany Enterprises, LLC                             CPI/AHP Charlotte MOB Owner. L.L.C.
AP-Fletcher Parkway LLC                             Cranbrook Group, Inc.
Arden Realty, Inc.                                  Cranbrook Realty Investment Fund, L.P. dba
Arden Realty Limited Partnership                     Airport Corporate Centre
AREP Meridian I LLC                                 CRP Investors, LLC
Ashcraft Real Estate & Development Corp.            CRP-2 Chesterfield, LLC
Atrium MT, LLC                                      CV 363 Centennial Parkway, LLC
Aventine Partners                                   Dow, Lange, & Hofer, LLC
Aventine TSA Ltd.                                   DRA CRP Germantown Center, L.P.
BA DC I LLC                                         EastGroup Properties, L.P.
Ballas Place, L.L.C.                                EastGroup Properties General Partners, Inc.
Banyan Street/GAP Satellite Place 400               Executive Center Member LLC
Owner, LLC                                          Executive Center Wisconsin, LLC
Bayou Verret Lands, LLC                             Faith Et Fils, Inc.
BDG Galleria 75, LLC as successor in interest       Farmington Exchange, LLC
 to Cousins Properties Incorporated                 FC Richmond II, LLC
Bel-Red Medical Dental Center, LLC                  First Berkshire Business Trust
Bellevue Lincoln Plaza, LLC                         Flagship Capital Partners, LLC
                                                4
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO     Doc 287-1        Filed 07/07/20   Page 17 of 57




Flagship Church Street, LLC                         LaSalle National Trust, N.A. as successor
Florida Management Company                           Trustee
Foothills Retail Plaza, LLC                         Laser and Corneal Surgery Associates P.C.
Fuller 1800 Bering GP, LLC                          LBUBS 2007-C2 Castle Creek Parkway, LLC
Fund VIII Pointe Broward, L.P.                      Long Ridge Office Portfolio, L.P.
Fund VIII Pointe Broward, LLC                       Loma Ten Business Park LP
Galleria Acquisition Inc.                           Maric 400, LLC
Garrison Greenville Patewood I LLC                  Moneydart Services, Inc.
Genesis Building Ltd.                               Morrison Roxborough Associates, LLC
Georgelist Holdings, LP                             Morrison Roxborough Properties NC, LLC
Gibraltar Associates, Inc.                          Morrison Roxborough Properties Venture, LLC
GKII 1800 Bering, LLC as successor in               Mountain Towers Properties, LLC
 interest to Bering Office Partners, LLC and        MSD-DV San Bruno, LLC
 1800 Bering, L.P.                                  MVP Management, LLC
GLB Aventine, L.P.                                  New Boston Fund, Inc.
GLB Avman LLC                                       Normandy Waltham Holdings, LLC
Glenborough Aventine, LLC                           North Decatur Square Partners, LLC as
JDKJ Partnership, LLP                                successor in interest to Cousins Properties
Hale Center for Refractive Surgery, LLC a/k/a        Incorporated
 Hale Vision Correction Center, Hale Vision,        Northridge Capital, LLC
 LLC and Hale Vision Laser and Implant              NTS Properties, LC
 Center                                             O’Neill Intermediary, LLC
HCP Springs MOB Louisville, LLC                     Oak Brook Place LLC
HGR, LLC                                            Oakland Commons Acquisition, LLC
Highwoods Properties, Inc.                          Oakland Commons Manager, Inc.
Highwoods Realty Limited Partnership                OKC LPOB LLC
Hill Management Services, Inc.                      Omni Combined W.E., LLC
HPN Holdings, LLC                                   Ophthalmic Consultants of Long Island
HTA-Kendall, LLC                                    ORIX Capital Markets, LLC
IL-Westbrook Corporate Center, L.L.C.               Overton Green GP, LLC
Insite Properties, LLC                              Overton Green Property Owner, LP
Investment 20350 DKF, LLC                           Pavilion Park, Inc.
Investment 20350 RDG, LLC                           Pembrook Maitland, Ltd.
Investment 20350 TDB, LLC                           Piedmont Center, LLC
ISB Investors, LLC d/b/a Westlake Corporate         Perimeter MOB LLC
 Park                                               Pistris Cavae, LLC
JESANDREIS, LLC                                     PJP Building Two, L.C.
KBS Realty Advisors, LLC                            PKY Fund II Tampa II, LLC
KemWoodGray, LLC                                    Plymouth Campus Associates
Kenney Avenue, LLC                                  Poseidon Inland Empire, LLC
Kenwood Place Once, LLC                             Prim Rockville Pike, LLC
Kirkorian Enterprises, L.L.C., as agent for         Profectis Partners LLC
 Summerhill Plaza Partners, LLC                     Prospect Fifth Ave, LLC as successor in
Kirkpatrick Plaza, LLC                               interest to 400 Fifth Avenue, LLC
Koelbel and Company                                 RAIT General, Inc.
KPK Eagle Investments                               RAIT Partnership, L.P.
KWC Acacia Court, LLC                               Realty Associates Advisors LLC
                                                5
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO    Doc 287-1      Filed 07/07/20   Page 18 of 57




Realty Associates Advisors Trust                 Urban Renaissance Property Group, Inc.
Realty Associates Fund VII LLC                   UMC, LLC as successor in interest to
Realty Associates Fund VIII LLC                   Beachstone Plaza
Realty Associates Iowa Corporation               VEF III Funding, LLC as successor in merger
Regions Financial Tower, LLLP                     to 400 Fifth Avenue – VEF III, LLC
Richard J. Kelly, Trustee of RJK Mall Road       VGCC LC
 Nominee Trust                                   Virtus-Flagship, LLC
Ridge Bluff Management Co., L.L.C.               Wellblack 1, LLC
Ridge Bluff Partners, LTD.                       Westar/Polaris III LLC
RJK Mall Road Nominee Trust                      Westwood Owner, LLC as successor in
Rochelle Park Corporate Center                    interest to The Realty Associates Fund VII,
Rosemont Concourse Operating LLC as               L.P.
 successor in interest to Jacksonville           Whitehall, LLC
 Concourse II, LLC                               Whiting Properties, LLC
S.C.P. (Aventine), Inc.                          Whitten-Perraut Laser Eye Associates P.C.
S.C. Properties (Hawaii), Inc.                   Winn Properties Inc.
SCP-Scott Perimeter Crossing LLC                 WOA Columbia Centre, LLC
Sal Investments, LLC                             WXI/AVE Gen-Par, L.L.C.
Sasi Investments, LLC                            WXI/AVE Real Estate Limited Partnership
Seven Springs Triple T Partners
Shareholder Value, LTD                           Guarantors
Silver Creek, LLC                                Perry S. Binder, M.D.
Silverman and Company, Inc., Agent for           Michael Gordon, M.D.
 Harold R. Silverman, LLC                        Nancy S. Gordon
Slosburg Real Property                           David I. Geffen, O.D.
SMII/TRP Properties/LP, L.P.                     Sylvia H. Geffen
STP Westlake, LP                                 Jack L. Weiss, M.D.
Summit Properties Inc., as successor in          Elizabeth L. Weiss
 interest to Old Oak Properties Inc.
Sunbeam Development Corporation                  Parties to Asset Purchase Agreements
Sunny Lemon, LLC                                 Therese Alban
T. Wall Properties L.L.C.                        Oday Alsheikh M.D.
Texas Name Investment Corporation                Jason Greenberg
Texas Name Limited                               HB Vision, P.C.
Texas Name Limited by N.F. Mgmt., Inc.           The Laser Center of San Antonio, LLC
The Eye Clinic of North Dakota, P.C.             Damon Pettinelli
The Pointe at Bridgeport, LLC                    Anthony Salierno
The Realty Associates Fund VII, L.P.             Chirag Shah
The Realty Associates Fund VIII, L.P.            Kenneth Smith
Tower 1555, LLLP                                 Stephen Whiteside
Toyos, Rolando, M.D.                             Randal J. Rabon, M.D.
TNHYIF REIV Sierra, LLC                          Bavand Youssefzadeh, D.O.
Treeline 100-400 GCP LLC                         Z Eye Rental & Sales, LLC
Triangle Family Eye Care OD PLLC                 Jeffrey Zimm, M.D., P.A.
Tulsa Towers, L.L.C.
Turner SMSG, LLC                                 Executory Contracts Parties
Tysons Park Place II LLC                         LSIH Holdco, LLC
                                             6
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1      Filed 07/07/20    Page 19 of 57




MD Medical Marketing Inc.                       Marketo
                                                MEDBILL
Parties to License Agreements                   Medics Elite
Furlong Vision Correction Medical Center,       Modernizing Medicine EMA
 Inc.                                           MS CRM
EyeCare Associates of South Tulsa, P.C.         MS Great Plains
GB Fisher III, D.O.P.A.                         MS Office 365
Gregory R. Cohen, M.D., P.A.                    MyCredential.com
Aran Eye Associates                             MyVisionExpress
Albert Aran, M.D.                               NexTech
WHITTEN Laser Eye Associates, P.C.              OfficeMate (Global Eye)
BMC Software, Inc.                              Patient Now
Citrix                                          Prolease
Compass Technologies                            ReqLogic
SolarWinds Worldwide, LLC                       RESCO Mobile CRM
Adobe                                           Scribe
j2 Cloud Services, Inc.                         Scribe online
j2 Global Ireland Limited                       Sharepoint
ISG Group, LLC dba IntelliSoft Group)           SumoText
Microsoft Corporation                           Tableau
Noble Systems Corporation                       TLC CRM
Optizmo Technologies, LLC
UXC Eclipse (USA) LLC                           Parties to Other Agreements
Silverpop Systems Inc.                          Alcon Laboratories, Inc., a division of
TierPoint, LLC                                   Novartis – Equipment Lease
Sophos Ltd.                                     Alcon Vision, LLC – Equip Capital Lease
Veeam Software                                  Ziemer USA, Inc. – Sales Agreement
VMware, Inc.                                    Henry Schein Inc.
San Jose Refractive LLC                         Cisco Systems Capital Corporation –
MailFinance Inc., a Neopost USA Company         Installment Payment; Lease Agmt
RCAP Leasing Inc.                               David Geffen, O.D. - Consulting Agmt
Alcon Laboratories, Inc., a division of         American Express Travel Related Services
 Novartis                                        Company, Inc.
ADP                                             Alison Gordon, M.D. - Employment Agmt
BirdEye                                         Gordon Schanzlin New Vision Institute Inc. -
Concur                                          Employment Agmt
Data Warehouse                                  Julio Echegoyen, M.D. - Employment Agmt
DocuShare                                       Farzad Yaghouti, M.D. Mmgt
eFax                                            Dan Jefferies, O.D. – General Partnership
Exact Target                                    Agmt.
Experian                                        Ocular Physicians Associates, P.L.L.C. –
Eyenstein                                       Mmgt Services Agmt
EyeSite                                         Granite Network Integration
iMedicware                                      Dina Pust, O.D. - Employment Agmt
ITPro.TV                                        Diana Pust, O.D. - Employment Agmt
MacPractice                                     Patrick Chan MD, LLC - Employment Agmt
Management +                                    Patrick Chan, M.D. - Employment Agmt
                                            7
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO     Doc 287-1        Filed 07/07/20   Page 20 of 57




Opt-Min, PA dba Whiting Clinic – Prof.              FPL
Services Agmt.                                      Florida Power & Light
Jabin Krassin, M.D. – Prof. Services Agmt.          Georgia Power
David W. Whiting, M.D. – Mmgt Services              Granite Telecommunications
Agmt                                                LG & E
e-BizSoft, Inc. – Master Services Agmt              Montana Dakota Utilities Co.
Davis Vision Inc. – Client Agmt                     National Fuel
Modus Direct, LLC – Master Services Agmt            National Grid
Stericycle, Inc. – HIPAA Compliance Service         New Mexico Gas Company
Agmt                                                Northern Illinois Gas Company (NICOR)
AMO Sales and Service, Inc. – Pricing Ltr           Northern Virginia
Agmt                                                Northwestern Energy
Johnson & Johnson Vision – Pricing Ltr              NVEnergy
Agmt                                                OG&E
Bausch + Lomb Surgical – Pricing Ltr Agmt           Oklahoma Natural Gas
Amobee dka Frontline Direct Inc. – Master           Omaha Public Power District
Services Agmt                                       Optimum
GlobalWide Media, LLC – Master Services             PG&E
Agmt                                                PNM Energy
Yelp Inc. – Purchase Order                          PSEG Co
Madrivo Media, LLC – Master Services Agmt           Puget Sound Energy
Marketing Architects, Inc. – Advertising Srvs       Rocky Mountain Power
Agmt                                                San Diego Gas & Electric
SJL Inc. – Agency Staffing Agmt                     Spectrum Business
Sensis, Inc. – Engagement Agmt                      Stericycle
Spire Vision LLC – Master Services Agmt             TDS Metcom
Vincodo, LLC – Master Services Agmt                 Telus Communications
                                                    Texas Gas Service
Utility Providers                                   TPX Communications
                                                    US Internet Corp
Albuquerque Water Utility                           Verizon Wireless
AT&T                                                Waste Connections, Inc-OKC
Barking Dog Communications, LLC                     Waste Pro of Florida
Birch Communications/Fusion Connect                 West View Water
Broadview/Windstream Enterprise                     Windstream
Bullseye                                            XCEL Energy
Century Link                                        XO Communications Services, LLC
COMCAST                                             Your Local Answer
COMED
Concorde Communications                             Major Insurers and Brokers
Consolidated Communications                         Affiliated FM Insurance Company
Cox Communications                                  AIG (WorldSource)
CPS Energy                                          AIG Specialty Insurance Co.
DirecTV                                             Aon Risk Services, Inc.
Dish Network                                        Arch Insurance Canada Ltd.
El Paso Electric                                    Aviva Insurance Company of Canada
Eversource                                          Beazley (Lloyds)
                                                8
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO    Doc 287-1    Filed 07/07/20   Page 21 of 57




Berkley Professional Liability                 Taxing Authorities
Certain Underwriters at Lloyd's
Chubb                                          Alabama Department of Revenue
ENCON Group Inc.                               Arizona Department of Revenue
Everest Insurance Company of Canada            Arkansas Department of Finance &
Hartford                                         Administration
Lexington Insurance Co. (Lead)                 California - Franchise Tax Board
Lloyds/Ascent Underwriting                     California State Board of Equalization
MedPro                                           (SBOE)
Nationwide                                     Colorado Department of Revenue
Purves Redmond Ltd - Broker                    Commonwealth of Massachusetts Department
SOMPO/Endurance                                  of Revenue
Temple Insurance Company                       Comptroller of Maryland Revenue
USI/AIG                                        Connecticut Department of Revenue Services
Willis Towers Watson                           Florida Department of Revenue
XL                                             Georgia Department of Revenue N.E.
XL Reinsurance America Inc.                    Illinois Department of Revenue
                                               Indiana Department of Revenue
Insurance for Employees                        Internal Revenue Service
OptumRx PBM of Illinois, Inc.                  Iowa Department of Revenue
Mercer LLC                                     Kansas Department of Revenue
Pre-Paid Legal Services, Inc.                  Kentucky Department of Revenue
LS, Inc. dba LegalShield                       Louisiana Department of Revenue
Lincoln Financial Group                        Michigan Department of Treasury
Lincoln National Corporation and its           Minnesota Department of Revenue
 affiliates                                    Missouri Department of Revenue
The Lincoln National Life Insurance            Montana Department of Revenue
 Company                                       Nebraska Department of Revenue
Metropolitan Life Insurance Company            Nevada Department of Taxation
MetLife, Inc.                                  New Jersey Division of Taxation
MetLife Vision                                 New Mexico Tax & Revenue Dept.
Vision Service Plan                            New York Dept of Tax & Finance
Lincoln Life & Annuity Company of New          North Carolina Dept. of Revenue
 York                                          North Dakota Office of State Tax
Discovery Benefits, Inc.                         Commissioner
Aetna                                          Ohio Department of Taxation
Optum Bank                                     Oklahoma Tax Commission
Wells Fargo Bank                               Oregon Department of Revenue
Stange Company                                 Pennsylvania Dept. of Revenue
Washington L&I                                 Rhode Island Division of Taxation
Ohio Bureau of Workers Compensation            South Carolina Dept. of Revenue
                                               Tennessee Department of Revenue
Other Governmental Agencies                    Texas Comptroller of Public Accounts
Pension Benefit Guaranty Corporation           US Department of the Treasury
Internal Revenue Service                       Utah State Tax Commission
                                               Virginia Department of Taxation
                                               Washington State Department of Revenue
                                           9
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1         Filed 07/07/20   Page 22 of 57




Wisconsin Department of Revenue                    Madison City Treasurer
Alameda County Treasurer and Tax Collector         Maricopa County Treasurer
Albemarle County                                   Marion County Treasurer
Anne Arundel County                                Mecklenburg County Tax Collector
Arapahoe County Treasurer and Tax Collector        Memphis City Treasurer
Baltimore County Office of Budget and              Miami-Dade County Tax Collector
 Finance                                           Montgomery County MD
Bernalillo County Treasurer                        Oklahoma County Treasurer
Bexar County Tax Assessor-Collector                Orange County Treasurer-Tax Collector
Boulder County Treasurer and Tax Collector         Palm Beach County Tax Collector
Brookfield City Treasurer                          Prince William County
Broward County Tax Collector                       Providence City Tax Collector
Burlington Tax Collector                           Pulaski County Treasurer
Cascade Township Treasurer                         Richland County Treasurer
Clackamas County Tax Collector                     Sacramento County Tax Collector
Clark County Assessor                              Salt Lake County Assessor
Cobb County Tax Commissioner                       San Bernardino County Tax Collector
Collier County Tax Collector                       San Diego County Treasurer-Tax Collector
Dallas County Tax Assessor-Collector               San Joaquin County Treasurer-Tax Collector
Davidson Metropolitan Trustee                      San Mateo County Tax Collector
Dorchester County Treasurer                        Santa Clara County Dept of Tax and
Durham County Tax Collector                        Collections
Duval County Tax Collector                         Shelby County Trustee
Eau Claire County Treasurer                        Southfield City Treasurer
El Paso County Tax Assessor-Collector              St Joseph County Treasurer
Fairfax County Dept of Tax Administration          St Louis County Collector of Revenue
Fairfield Town Tax Collector                       Tarrant County Tax Assessor-Collector
Farmington Tax Collector                           Tulsa County Treasurer
Fresno County Tax Collector                        Utah County Treasurer
Fulton County Tax Commissioner                     Virginia Beach City Treasurer
Germantown City                                    Waltham City Treasurer/Collector's Office
Greenville County Tax Collector                    Washington County
Guilford County Tax Department                     Washington County Trustee
Gwinnett County Tax Commissioner                   Waukesha County Treasurer
Hamilton County Treasurer                          Williamson County Trustee
Harris County Tax Assessor-Collector               Williamson County Tax Assessor-Collector
Henrico Department of Finance                      Yellowstone County Treasurer
Hillsborough County Tax Collector
Hillsborough County Tax Collector                  Regulatory Agencies
Jefferson County Sheriff's Office                  Securities and Exchange Commission
Jefferson County Tax Collector                     State of Arizona - Radiation Regulatory
Johnson City Recorder                               Agency
Johnson County Treasurer                           Florida Department of Health - Bureau of
King County Treasurer                               Radiation Control
Lee County Tax Collector                           State of Florida - Palm Beach County
Los Angeles County Tax Collector                    Department of Health, Div. of Environmental
Lubbock Central Appraisal District                  Public Health
                                              10
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO    Doc 287-1       Filed 07/07/20   Page 23 of 57




State of Florida – Duval County Department        Advanced Data Systems Corp
  of Health, Div. of Environmental Public         Adventus US Realty #7 LP
  Health                                          Aetna
County of San Diego - Department of               AFCO Credit Corporation
  Environmental Health Unified Program            Airgas USA LLC
  Facility Permit                                 Alabama Dept of Rev - 327320
Ohio Department of Health                         Alaric Pannell
Illinois Sept. of Insurance                       Albany Enterprises LLC
State of Ohio - Board of Pharmacy                 Alcon
Illinois Emergency Management Agency,             Alcon Canada Inc.
  Division of Nuclear Safety                      Alcon Laboratories Inc.
Texas Dept of State Health Svc (DSHS) -           Alden Optical
  Radiation Safety Lic Branch (RSLB               Alexanders Uniforms
                                                  Alissa Augustine
Vendors                                           Allergan USA Inc.
                                                  Allied World Insurance Company
110E406 LLC                                       Allina Health System
11200 Rockville Pike LLC                          Allscripts Healthcare Solutions, Inc.
1133-399 Westchester Avenue LLC dba 12            Allstate Maintenance Inc.
 Interactive, LLC                                 Alorica Inc.
1375 Kings Highway, LLC                           Alverson Taylor Mortensen and Sanders
1ST Solution Pest Control                         Alyssa Curcio
2526 Investment Company                           Amazon Business
2E Creative, Inc.                                 Amber Zaunbrecher, O.D.
3030 North Rocky Point Drive LLC                  Amcon
3595 Grandview Parkway Holdings LLC               Americall
5 Centerpointe Drive LLC                          American Express - 360001
555 Associates                                    American Family Fitness Inc.
8 Southroads LLC                                  American Optometric Association
800 Response                                      American Surgical Instruments
9601 Blackwell ICJV LLC                           Americas PPO Healthez
A B Fire Equipment                                Amex
A Special T Inc.                                  Amine Belarbi
ABB Optical                                       AMO Canada Company
Abenity Inc.                                      AMO Sales and Service Inc.
ABS of Naples LLC                                 Amobee Inc.
Access Information Protected                      Amy Havens, O.D.
ACCO Engineered Systems Inc.                      Anago of Nashville
ACCOUNTEMPS                                       Anderson Stamp & Engraving
Accounting Principals Inc.                        Andrew Morgenstern
Accutome Inc.                                     Andrew Munson
Ace Parking Management Inc.                       Anesthesia Service Medical Group Inc. \
Active Geographics, Inc.                           ASMG
Adal Corp/Jungle TV                               Anodyne Surgical
ADP Screening and Selection Services              Apex Pacific Partners I, LLC
Adrevs                                            Apothecare Compounding Solutions
Adrian Leon                                       Aqua Filter Fresh Inc.
                                             11
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 24 of 57




Aramark Refreshment Services                  Berkeley Research Group, LLC
Archiers Scott                                Bernalillo County
Arena District Pharmacy LLC                   Bernens Medical
Arent Fox LLP                                 Berry Coffee Company Inc.
Arianna Silver                                Better Business Bureau of Wisconsin
Arkansas Department of Finance and            Betterdot Systems Inc.
 Admin                                        Betty Lou Chappell
Arkansas Soft Water LLC                       BF Saul Property Company
Armor Defence Inc.                            Bhatia Ventures, LLC
Armstrong Communication Systems Inc.          Bibb Ero Systems Inc.
Arthouse Inc.                                 Bibbero01
Arthur Goldner & Associates, Inc.             Bich Dao Pham
Arvik Upholstery                              Bio-Medtronics
Asd Healthcare                                Biotissue Inc.
Ashcraft Real Estate and Development          Birch Communications/ Fusion
 Corp                                         Birdeye Inc.
Ashley Abbott                                 Blanchard Contact Lens Inc.
Ashley Fogu                                   Blaymore I, LP
Ashley Goldsmith                              Blephex LLC
Ashley Hibbert                                Blue Cross Blue Shield of South Carolina
Ashley Pena                                   Blue Dot Safes Corporation
Asico Formerly American23                     Bmo-I Ballas Place, LLC
Association of Regulatory Boards of           Bonnie Pollock
 Optometry, Inc.                              Boston Eye Group
AT&T 5001 lvi 116                             Bottones Maintenance LLC
Atlantic Relocation Systems                   Bracewood Management Series LLC
Atwal Eye Care                                Brandywine Operating Partnership, LP
Avelient Inc.                                 Brett Laiche
Avella of Deer Valley, Inc.                   Bri 1875 Meridian, LLC
Avella Specialty Pharmacy                     Bridget Mazzei
Award Masters, Inc.                           Brigid Capital, LLC
B Graczyk Inc.                                Brix Marfori
Balboa Capital Corporation                    Bsi Services
Balogh Family Partnership II, LLC             Bud Griffin Customer Support-San
Banker Lopez Gassler P.A.                      Antonio LLC
Banyan Street/GAP Susp Mezz Holdings          Bullseye Telecom
 LLC                                          Butler Investment Group LLC
Barthel Terrence                              Bvi / Beaver-Visitec Int'l Inc.
Bartley Optical                               C2s Investments Ltd
Bausch & Lomb                                 Cal Interpreting & Translations
Bausch & Lomb Surgical                        Caldeco Mechanical Services, Inc.
Bavand Youssefzadeh                           California Choice
Baxter Healthcare Corporation                 Calipine Corporation
Bayou Verret Lands, LLC                       Cam Plantation
Beacon Communications Inc.                    Cambia Health Solutions Inc.
Beitler McKee Optical Company                 Canada Revenue Agency
Benefit Hub Inc.                              Canada's Finest Coffee
                                         12
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO     Doc 287-1    Filed 07/07/20   Page 25 of 57




Candace Chacon                                  Comcast
Canon Financial Services Inc.                   Comcast Cable 19398-3005
Capital Coffee LLC                              Commercial Plumbing and Heating Inc.
Cardinal Health Inc.                            Compliance Document Services
Carolina Vision Optometrists PLLC               Concentra Medical Centers
Carrensten Johnson                              Concorde Communications
Cartridge World Redmond                         Concur Technologies, Inc.
Cassandra Berk                                  Consolidated Communications
Castle Creek Property, LLC                      Converged Digital Networks LLC
CDW LLC                                         Cooley LLP
Ceatus Media Group LLC                          Cooney, Scully and Dowling
Centennial Lakes III LLC                        Coopervision, Inc.
Centurylink                                     Corcoran Consulting Group
Cenveo                                          Corneagen Inc.
CH Realty VII/R Tualatin Bridgeport             Council Affordable Quality Healthcare,
Change Healthcare-Mckesson-Iladdr                Inc.
Charles Miller                                  County of Fairfax - 10203
Charlotte Pride                                 County of San Diego
Chemdry of Rowayton                             Courtney Wright
Chesapeake Eye Care and Laser                   Cousins Fund II Tampa II LLC
Chesen Laser Eye Center                         Covenant Technology Group LLC
Christian Munive                                Coverys
Christine J. Kantor                             Cpac Equipment, Inc.
Christopher McCreary                            Cpi/Ahp Mob I, LLC - lvi065
CIM SMA I Investments, LLC                      Cpi/Ahp Mob I, LLC -lvi051
CIM-11600 Wilshire Los Angeles, LP              Cranbrook Realty Inv Fund LP dba
Cintas Corporation                               Airport Corp Cent
Cisco Systems Capital Corporation               Credsimple
City of Fresno                                  Crooz Media LLC
City of Huntington beach                        Crown Castle Fiber LLC
City of Providence                              Crystal Rock LLC
City of Providence Tax Collector                Crystal Spring Water
City of Riviera Beach                           CSA Management Inc.
City of San Diego                               CT Corporation
City of Santa Clara                             Culligan - s4p 3y4
City of St Louis Park                           Culligan of Pittsburgh
City of Virginia Beach                          Culligan of Waukesha
City of Virginia Beach Treasurer - 2408         Culligan San Antonio
City of Waltham                                 Cumulus Media, Inc. & Subsidiaries
City View Electric, Inc.                        Cupertino Partners VI
Claudia Dominguez                               Cv 363 Centennial Parkway LLC
Clia Laboratory Program                         Dakota Precision Rx
Clinical Property Holdings LLC                  Dan Grappi
Cody Hildebrand                                 Daniel Recko
Coffee Ambassador Inc.                          David Hershberger, M.D.
Cole Schotz PC                                  David J. Schanzlin MD Inc.
Colonial Parking Inc.                           Davis Vision, Inc.
                                           13
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 26 of 57




Deaf Access Solutions Inc.                    Endless Waters Inc.
Debra A. Alexander                            Enterprise Rent A Car
Dell Financial Services                       Entos Design Inc.
Delta Dental of Minnesota                     Environment Mechanical Services, Inc.
Denise Sanchez                                Environmental Control Janitorial of
Department of Commerce                         Bellevue Inc.
Dept of Labor and Industries                  Envision Infosoft Pvt. Ltd
Dex Imaging, LLC                              Epnm Inc.
Diamond Spring Water Inc.                     Epstein Becker & Green, P.C.
Dioptics Medical Products                     Erica Prentice
Discovery Benefits Inc.                       Esi Inc.
Div 40 Richards, LLC                          Essilor Labortories of America Inc.
Domain Listings                               Eunice G. Campos
Dominick Neri                                 Eureka Water Company
Douglas Campbell OD                           Evan Tong, O.D.
Douglas Emmett 2010 LLC                       Eve Schubert
Dr Chad Mies                                  Evelyn Chenoweth
Dr Charles H Kinney                           Evolve
Dr Daniel Vittone                             Express Maintenance
Dr Ghazaleh Matian                            Eye Care & Laser Surgery at Newton-
Dr Hoda Sadighi                                Wellesley LLC
Dr Huy Tran                                   Eye Care and Cure
Dr Katherine Shen                             Eye Care Center of Chesapeake
Dr Mallorie Lindsey                           Eye Center of Central Maine PA
Dr Solomon Gould                              Eye Clinic of North Dakota
Dr. Alina Reznik                              Eye Eco Inc.
Dr. James Judd                                Eye Surgeons Associates-Rocklsland
Dr. Jessica Iida                              Eyebrain Medical Inc.
Dr. Jonathan McGlothan                        Eyesupply USA, Inc.
Dr. Pasquale Vecchio Optometry                Eyevance Pharmaceuticals LLC
 Professional Corporation                     Ezra Galler MD
Dr. Steven Zalaznick                          Facebook Inc.
Dr. Valerie Allen                             Fagron/Jcb Laboratories
D-Tech North LLC                              Fairview Pharmacy Services, LLC
E O Johnson Company, Inc.                     Falcon Investment Advisors LLC
Eagle Laboratories                            Farmington Exchange LLC
Eastgroup Properties LP                       Faulkner, Tracy
E-Bizsoft.Com Inc.                            Favorite Healthcare Staffing Inc.
Ecom Folders                                  Fc Richmond II LLC
Elaine Perez                                  Fci Ophthalmics, Inc.
Elevate One LLC                               Federal Express
Elite Building Care, Inc.                     Fedex - Dallas - TX
Elizabeth Snyder                              Fichte Endl & Elmer Eyecare
Emilio J Griman                               First Circle Realty Inc.
Empire Medical PC                             First Communications LLC
Empire Optical Inc.                           Fish Window Cleaning
Empower Missouri                              Fisher & Phillips LLP
                                         14
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 27 of 57




Flatiron Capital                              Harrell Eyecare Center
Fldr Tlc Overton Centre LP                    Harris Beach PLLC
Foothills Retail Plaza Inc.                   Hart Wagner LLP
Ford & Harrison, LLP                          Hauser Mechanical Inc.
Frank Burger, O.D.                            Hawaii Bio Waste Systems Inc.
Freewheel Advertisers Inc.                    Haynes Healthcare Group LLC
Funke Electric Inc.                           Haynes Mechanical Systems, Inc.
Fusion LLC                                    HCP Springs Mob Louisville LLC
Galleria Acquisition                          Healthassure by Alsco
Galloway, Lucchese, Everson & Picchi          Heather Werner
Garrana_Rmg Apc                               Hennepin County
Gateway Digital Press-eft                     Henry Schein Inc.
Gemina Petruzzelli                            Herbert's Pharmacy
Genesis Building Ltd                          Hgr LLC
Georgelis Holdings LP                         Hill Management Service Inc.
Gerald Bell, O.D.                             Hoda Sadighi
Gerald Jedow                                  Holland & Knight LLP
Gerard Jitechian                              Hpn Holdings LLC
Gestalt LLC                                   HTA-Kendall, LLC
Gh Correll                                    Hubspot Inc.
Gibbs Service Company Inc.                    Hudson Hospital & Clinic
Gibraltar Associates, Inc.                    Husch Blackwell Sanders LLP
GKII 1800 Bering LLC                          HW Hollinger (Canada) Inc.
Glassdoor                                     I.b.i.s. Inc.
Global Software, LLC                          Ia High Crossing LLC
Globalwide Media, Inc.                        Icare Industries Inc.
GO2 Partners Inc.                             Idrive Interactive LLC
Gold Coast Ophthalmic Instrument              IHEARTMEDIA
Google Inc.                                   Illinois Optometric Association
Grand Strand Water & Sewer Authority          Imedicware Inc.
Granite Telecommunications                    Img Technologies Inc.
Grant Thornton LLP                            Imprimis Pharmaceuticals Inc.
Graphicon, Inc.                               Indiana Optometry
Greatland Corporation                         Infologitech Inc.
Greenville County Tax Collector               Innova Medical Ophthalmics
Gretchen Lawver                               Innovative Discovery LLC
Groh & Associates Inc.                        Innovative Excimer Solutions
Groupon                                       Instrumentarium
Gt Cleaning                                   Integra Telecom Inc.
Guardian Protection Services                  Inventive Infusion Solutions LP
Gulden Ophthalmics                            Iron Mountain
Hall Booth Smith, P.C.                        Istorage Blue Ash
Hamden Three Investors LLC                    Istorage St Louis Park
Hamilton County Treasurer                     J.M. Brennan, Inc.
Hammes Partners III LP                        Jacqueline Escarcega
Hansa Ophthalmics LLC-aka Precision           Jake Lawrence
 Sensis, Inc.                                 Jakylin Jones
                                         15
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO    Doc 287-1    Filed 07/07/20   Page 28 of 57




James Chisley                                  Laclede Gas Company
James Fisher                                   Lane Associates
James Kao Opthomology                          Language Scientific
James Mark Estep                               Lashback LLC
Jamie Mullis                                   Latitude Retirement
Janet Mathewson                                Laz Parking
Jani King National Accts Tx                    Lee, Micheal Dr
Jani-King of Fort Myers                        Legalshield
Jan-Pro of the Capital District                Leiters
Javier Luna                                    Level 3 Communications, LLC
Jax Concourse Property, LLC                    Lifecare Inc
Jean Paul Abboud                               Lighthouse Services Inc.
Jeff Archambault                               Lilla Bonello
Jennifer Ramirez                               Lillian Kuhl
Jereyll Jackson                                Lily Bradford
Jersey Pride, Inc.                             Lincoln Life & Annuity of NY
Jeter Systems Corporation                      Linda Foley OD
John Belardo PLLC                              Linde Electronics & Specialty Gases
Johnny Wen                                     Linde Gas LLC
Johnson & Johnson Care Inc.                    Lindtech Services Inc.
Jones Walker LLP                               Linn County Eye Care PLLC
Julio Echegoyen MD                             Linson Pharmacy
Jw Surgical LLC                                Lite Source Inc.,
Kansas Department of Revenue 915               Livingston International Inc.
Kathryn Christie                               Local 628
Katten Muchin Rosenman LLP                     Lombart Instrument
Keeler USA                                     London Health Sciences Center
Kelsey Fenner                                  London Hydro
Ken Moadel                                     Luxottica of America - Gordon
Kencal Maintenance Corporation                 Madrivo Media LLC
Kenneth Kellogg                                Majik Cleaning Service, Inc.
Kenney Avenue LLC                              Managed Outsource Solutions
Kenwood Place One LLC                          Manuel Enriquez
KF Parent II                                   Marchon
Kiesha Smith                                   Marcolin USA Eyeware Corp.
King County Treasury                           Maria Scott, M.D.
Kirby Redman, O.D.                             Marion County Treasurer
Kirkorian Enterprises L.L.C.                   Marisa Merkel
Klientboost LLC                                Mark Emmerich, O.D.
Konica Minolta                                 Market Hatch Co. Inc.
Kornika King                                   Marketing Architects
KPB Partners, LLC                              Marlin Business Bank
Kraff Eye Institute                            Mary "Sarah" Otto
Kraft Mechanical, LLC                          Mary Diaz
Kroll / Duff & Phelps                          Mary Nguyen
Kurth Sheet Metal Inc.                         Masterswitch It
Kwc Acacia Court LLC                           Matthew Collomb
                                          16
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20    Page 29 of 57




Maxair Mechanical Inc.                        Monument Parking
Maxim Staffing Solutions                      Moria Inc.
Mccarl's Services Inc. - 43920                Morningstar Storage
Mccarthy, Kenney & Reidy, P.C.                Morrison Roxborough Properties NC LLC
Mcclung Printing, Inc.                        Mount Ogden Eye Center LLC
Mci                                           Mres Penn Holdings LLC
Mckesson Medical Surgical                     MSD-DV San Bruno LLC
Mckesson Specialty Health                     Msi Precision Speciality Instruments
Mdprospects Inc.                              National Association of Vision Care Plans
Med-Electronics, Inc.                         National Maintenance Services Inc.
Media6degrees Inc.                            Nationwide Business Concepts
Med-Logics, Inc.                              Neil Casey, O.D.
Medpro Group                                  Nelson Laboratories
Merus Refreshment Services, Inc.              Nelson Mullins Riley & Scarborough
Messer LLC                                    Neofunds by Neopost
Metlife-Group Benefits/Metlife Small          Neopost
 Business Center                              Neustar Info Services Inc.
Miami-Dade Police Department                  New England Document Systems Inc.
Michael Brusco                                New England Eye Institute
Michael Gordon MD Inc.                        New Possibilities Group LLC
Michael Insler - exp                          Ngt Corporation
Michael Lager                                 Nicor Gas Company
Michael Marino, M.D.                          Noble Systems
Michea Peterkun                               Normandy Carpet
Michelle Shade Hinchliffe, O.D.               North Carolina Department of Revenue
Michelle Uruena                               North Star Optical
Michelsohn Creative Communications            Northern Lights Optical
Microsoft Online Inc.                         Norwalk Chamber of Commerce
Microspecialties, LLC                         Nrai Corporate Services
Microsurgical Technology                      Nufit Media Inc.
Midway Uniform Inc.                           NY Vision Group
Midwest Language Banc, Inc.                   NYS Workers Compensation Board
Millennium Surgical Corporation               Oakland Commons Acquisition LLC
Minh Lhat Le, O.D.                            Oasis Medical Inc.
Minnesota Print Management                    O'Brien Pharmacy
Minnesota Revenue                             Ocular Therapeutix Inc.
Minnesota Wild Hockey Club                    Oculus Inc.
Minute Press Rich-Hen Inc.                    Ocusoft Inc.
Minuteman Press                               Odegard Gockel Development LLC
Minuteman Press - Pawtucket                   Office Essentials Inc.
Minuteman Press - Waltham, MA                 Office of Finance, City of Los Angeles
Minuteman Press-Vienna                        Officeteam
Mission Linen Supply                          OG & E
Mmic Insurance Inc.                           Old Oak Property
Modus Direct LLC                              Omni Combined We LLC
Moneydart Global Services Inc.                Omnicard, LLC
Monique Bellemare                             O'Neil Building Fund, LP
                                         17
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1       Filed 07/07/20   Page 30 of 57




On-Track Systems Inc.                            Public Service Company of Colorado/ Xcel
Oogp Inc.                                        Energy
Ophthalmic Consultants of Long Island            Pure Health Solutions Inc.
Ophthalmic Instrument Co., Inc.                  Pureads LLC
Opthalmologistprime PC                           Puritan Springs Water Co
Opticall, Inc.                                   Quail Post and Parcel
Optizmo Technologies LLC                         Quality Roofing Services Inc.
Optometric Society of New York                   Quench USA Inc.
OptumRX Inc.                                     Quill Corporation
Orbit Media Studios Inc.                         R2 Unified Technologies
Paetec                                           Rachelle Loizeau
Paladin Global Partners LLC                      Rainbow Distributing Company Inc.
Palm Beach County Tax Collector                  Ramona Williams
Patewood Holdings LLC                            Randal Rabon, M.D.
Patient Now Inc.                                 Ray Hamilton Company
Paypal Inc.                                      Rc Asset BB LLC
Pembrook Maitland Ltd                            Rcs Germantown I, LLC
Pencol-Medisave Pharmacy                         Ready Refresh by Nestle
Penske Racing South Inc.                         Red Banyan Group, LLC
Pharos                                           Reed Exhibitions US
Phoenix city treasurer    29690                  Regions Credit Card
Phsi - Pure Water Finance                        Reliant Technology LLC
Physicians Protocol                              Relx Inc. dba Reed Exhibitions
Pinehurst Building LLC                           Resco Spo, S R.O
Pinpoint Optics LLC                              Rhina Flores
Pistris Cavae, LLC                               Rita White
Pitney Bowes Global Financial Services,          Robbins Laser Site
 LLC                                             Robert A. Blomquist, LTD
Pjp Holdco, LLC                                  Rodolf & Todd PLLC
Plunkett's Pest Control                          Ronbet 437 LLC
Popp Telecom                                     Rosenberg Media
Porfirio Avila Ibarra                            RP Aventine Office Owner, L.L.C.
Porter Pros LLC                                  Rubinbrown LLP
Precision Lens                                   Run to Clean LLC
Preferred Apartment Communities Operating        Ryan Tucker
Partnership, L.P.                                Samantha Mosley
Premier Electric of Iowa LLC                     San Diego Pension Consultants
Premier Ophthalmic Services Inc.                 Sandberg Phoenix & Von Gontard P.C.
Premium Assignment Corporation                   Santiago Villazon, M.D.
Premium Refresment Service                       Sara l'Etoile
Preventive Pest Control, LLC                     Sarah Vandersluis
Principal Life Insurance Company                 Sarah Wade
Prism Eye Institute                              Sasi Investments LLC
Profectus Partners LLC                           Schaef Air Inc.
Professional Office Services, Inc.               Scott & Whitehead
Proforma                                         Scribe Software
Prospect Fifth Ave LLC                           Scrubs and Beyond, LLC
                                            18
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO     Doc 287-1         Filed 07/07/20    Page 31 of 57




Secretary of State Business Programs Division        Stonecipher-EFT
Secured Communications, Inc.                         Stp Westlake LP
Sencomm                                              Stratus Building Solutions of San Diego
Serenity Aquarium & Aviary Services                  Summerly Steveson
Servicemaster Building Services                      Sunny Lemon LLC
Seth Terr                                            Suny College of Optometry - University
Shareholder Value Ltd                                 Eye Center
Sharon Debra Brown                                   Surgical/Valeant
Shauna Schissler, O.D.                               Susie Buck
Shelby Duncan                                        Swan Vision
Sheppard Mullin Richter & Hampton LLP                Synergeyes Inc.
SHI International Corp                               Talk2rep, Inc.-
Shred-it International ULC                           Tamcare Services Inc.
Sierra for Medical Science Inc.                      Tapstone Holdings, LLC
Sierra Springs                                       Telus Communications
Silhouette Optical Ltd                               Tem Systems, Inc.
Silhouettes Inc.                                     Tennessee Info Tech
Silver Creek LLC                                     Texas Name Mercantile Investment LLC
Silvr Social, LLC                                    The Burgess Company LLC
SJL Inc.                                             The First Impression Group Inc.
Skinceuticals                                        The Gateway Press, Inc.
Smart Family Vision LLC                              The Laser Center of Coral Gables LLC
Solution Reach                                       The Lincoln National Life
Sonomed                                              The Lincoln National Life Insurance
South Twin Executive Search LLC                       Company
Southwest Eye Surgery Center                         The Plaza Phase III LLC
Southwest Solutions Group Inc.                       The Printing Shoppe
Spectrio                                             The Realty Associates Fund XI Portfolio,
Sperry Tech LLC                                       L.P.
Split Rock Management, Inc.                          The UPS Store
St Joseph County Treasurer                           Then, John
Staar Surgical Company                               Thermal Engineers Inc.
Stange Company                                       Thomas Litzinger
Staples                                              Thompson Hine LLP
Staples Advantage                                    Tia Buddle
Staples Technology Solutions                         Tilford Dobbins & Schmidt PLLC
State of Washington 98124-1051                       Tina Duong - Amb
Stephen Loudemilk                                    Tina Rye
Stephen Wexler, M.D.                                 Titan Security LLC
Stericycle Inc.                                      TL GCP Owner LLC
Sterling Water Inc. - culligan                       Tom Zander
Sterlizer Autoclave Solutions LLC                    Total Eye Care PA
Stern Environmental Group LLC                        Total Facility Solutions Inc.
Steve Looysen, O.D.                                  Total Water Treatment Systems Inc.
Steven Douglas Associates LLC                        Tower 1555
Steven Sikalis                                       Town of Burlington 376
Stone Oak Pharmacy                                   Town of Ocean City, MD
                                                19
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1     Filed 07/07/20   Page 32 of 57




Tpx Communications                             Whiting Properties LLC
Tracey J Baughey                               Whitney Myers
Tracy Chen Dellario                            William Goldsmith, O.D.
Travis Wilson                                  William J. Lamar & Sons, Inc.
Treasurer, State of Ohio                       William Ledbetter
Triangle Family Eye Care O.D., PLLC            Wilson Opthalmic Corporation
Trolley- Boi, LLC                              Windstream
Trupti N Patel & Associates                    Wood Works
Tulsa Towers LLC                               Workplace Partners Inc.
Turner Reporting Services                      WPAT /WSKQ Spanish Broadcasting
U and Me Moving                                 System
U.S. Postal Service                            WVA
Umc, LLC                                       Xerox corporation
United Illuminating Company                    XO Communications Services Inc.
Univision Receivables Co LLC                   Yahoo Inc.
US Internet Corp                               Yelp! Inc.
USI Insurance Services National, Inc.          Zeta Global Corp
Vance Thompson Vision Clinic, Prof LLC         Ziemer USA Inc.
Vanguard Cleaning Systems                      Zoho Corporation
Vaught Family Eye Care
Vdc Enterprises                                Litigation Counterparties
Velosio LLC                                    Stetson Adkisson
Verizon Business                               Ron Antoniewicz
Vermont Eye Laser                              Kirsten Archbell
Victor Insurance Managers Inc.                 Joseph Berrios
Village of Rosemont                            Tammy Berry
Vincent Biesiot, O.D.                          Richard Bohrer
Vincodo, LLC                                   James Bosely
Virginia Department of Taxation                Ashli Bryant
Virginia Optometric Association, Inc.          Brian Burdsall
Vision Source LP                               M. Burrow
Vista Staffing Sol/Whitaker Medical            Paris Chandler
Vivial Media                                   Michelle Chester
Vmi Cleaning Corp                              Columbus Eye Associates, Inc.
Vmr Holding LLC                                Ben Cook
Vorys Sater Seymour and Pease LLP              Mhorena Cortez
Vspone San Diego                               Guy Fairon
Walcott Rx Products, Inc.                      Zelda Garcia
Waller Lansden Dortch & Davis LLP              Yelena Garkovenko
Walman Instruments                             Randa M. Garrana, MD
Waste Mgmt                                     Jeffery Greene
Westar Polaris III LLC                         Jerry Hammond
Westbrook Center Illinois Realty LP            Carol Harding
Westbrook Center Illinois Realty LP            James Huskie
Western Institutional Review Board Inc.        Claudio Jordan
Westwood Venture LLC                           Marlena Karczewski
Whitehall LLC                                  Norman Kevern
                                          20
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO       Doc 287-1         Filed 07/07/20     Page 33 of 57




Willie "Jesse" Lockhart                                Office of the Attorney General for the State of
Stewart MacLeod                                        Connecticut
LCA-Vision Inc. d/b/a LasikPlus                        Office of the Attorney General for the State of
Mayra Manning                                          Colorado
Sinforoso Martinez                                     Office of the Attorney General for the State of
Herman Meeks                                           Delaware
Dr. Ken Moadel                                         Office of the Attorney General for the District
Carol Mocaby                                           of Columbia
Barbara Nanna                                          Office of the Attorney General for the State of
Rebecca Navarro                                        Florida
Gary Ortega                                            Office of the Attorney General for the State of
Theresa Perry-Gayle                                    Georgia
Kathryn Recob                                          Office of the Attorney General for the State of
Elizabeth Reyes                                        Illinois
Enith Rosario                                          Office of the Attorney General for the State of
Alexander Ruezga                                       Indiana
Jesus Ruiz                                             Office of the Attorney General for the State of
Rima Samman                                            Iowa
Ramona Saucedo                                         Office of the Attorney General for the State of
Sensis, Inc.                                           Kansas
SFI Ltd. Partnership 14                                Office of the Attorney General for the
Vineyard Flagship 87, LLC                              Commonwealth of Kentucky
Austin Virrueta                                        Office of the Attorney General for the State of
Christopher Walker                                     Louisiana
Kristi Wicker                                          Office of the Attorney General for the State of
J. Wilkerson                                           Maryland
Alexus Williams                                        Office of the Attorney General for the
David Wilson                                           Commonwealth of Massachusetts
Stacy Young                                            Office of the Attorney General for the State of
                                                       Michigan
Other Potential Parties in Interest                    Office of the Attorney General for the State of
Jefferson Capital Systems, LLC                         Minnesota
Department of Health and Human Services                Office of the Attorney General for the State of
Lori Stiffler                                          Missouri
Godon Schanzlin New Vision Institute                   Office of the Attorney General for the State of
Karla Keefe                                            Montana
                                                       Office of the Attorney General for the State of
State Attorneys General                                Nebraska
Office of the Attorney General for the State of        Office of the Attorney General for the State of
Alabama                                                Nevada
Office of the Attorney General for the State of        Office of the Attorney General for the State of
Arizona                                                New Jersey
Office of the Attorney General for the State of        Office of the Attorney General for the State of
Arkansas                                               New Mexico
Office of the Attorney General for the State of        Office of the Attorney General for the State of
California                                             New York

                                                  21
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO       Doc 287-1         Filed 07/07/20   Page 34 of 57




Office of the Attorney General for the State of        Amin, Khyati
North Carolina                                         Ammons, John Timothy
Office of the Attorney General for the State of        Ancona, Robert
North Dakota                                           Angeles, Jo
Office of the Attorney General for the State of        Aronson, Barry
Ohio                                                   Askew, Johnetta
Office of the Attorney General for the State of        Atallah, Stephen
Oklahoma                                               Atarod-Momayezzadeh, Panta
Office of the Attorney General for the State of        Ayres, Brandon
Oregon                                                 Babu, Sneha
Office of the Attorney General for the                 Baik, Rawzi
Commonwealth of Pennsylvania                           Bajpai, Abhishek
Office of the Attorney General for the State of        Banales, Marianne
Rhode Island                                           Bannwarth, John
Office of the Attorney General for the State of        Barker, Luke
South Carolina                                         Barrett, Erin
Office of the Attorney General for the State of        Barthram, Sandra
Tennessee                                              Bathija, Sheebani
Office of the Attorney General for the State of        Baylus, Susan
Texas                                                  Belardo, John
Office of the Attorney General for the State of        Belin, Michael
Utah                                                   Bennett, Lisa
Office of the Attorney General for the                 Bernstein, Deborah
Commonwealth of Virginia                               Berryman, Constance
Office of the Attorney General for the State of        Bevels, Angela
Washington                                             Beyer, Craig
Office of the Attorney General for the State of        Beyer, Todd
Wisconsin                                              Bhagat, Kriti
                                                       Boes, David
Current and Former Physicians                          Bohnert, Ryan
                                                       Bossin, Richard
Abarr, Kathleen                                        Botelho, Paul
Abboud, Jean-Paul                                      Bragin, Todd
Abrams, John                                           Breedlove, Hal
Abramson, Jodi                                         Bright, Melissa
Abrashoff, Nicole                                      Broderick, Robert
Abyaneh, Amir                                          Brooks, Jordan
Afreen, Sadia                                          Brown, Kristen
Ahn, Christine                                         Brown, Meghan
Ailani, Haresh                                         Brule, Susan
Akhtar, Jihan                                          Brusco, Michael
Alban, Therese M.                                      Buch, John
Alessi, Randall                                        Budde, Tia
Al-Khudari, Mohammad                                   Bull, Lindsey
Allen, Charles                                         Buntrock, Chris
Allen, Neysa                                           Butrus, Salim
Allf, Bryan                                            Cacchillo, Paul
                                                  22
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 35 of 57




Campen, Thomas                                Denton, Nancy
Carniglia, Patricia                           Derickson, John
Carr, Jonathan                                DeStafeno, John
Carroll, Brant                                Dham, Vijayata Vera
Cassol, Mark                                  Diegel, Robert
Chado, Samuel                                 DiMegilo-Unfried, Deborah
Chan, John                                    Dininger, Amanda
Chan, Patrick                                 Dixon, Margaret
Chang, Clark                                  Donnenfeld, Eric D.
Chang, Eunice                                 Doshi, Sima
Chatha, Manmeet                               Dotson, Jarrett Wayne
Chen, Jonathan                                Doyle, Eva
Chen, Michelle                                Doyle, Jackie Lynn
Cherian-Dulgarian, Rita                       Doyle, Louise
Chesen, Neil                                  Doyle, Matthew
Chia, Lin                                     Duke, Robert
Child, A. Robert                              Ebel, Megan
Chima, Harmin                                 Echegoyen, Julio
Chinn, Jennifer                               Eden, Robert
Choi, Michael                                 Edmonds, Jason
Chokshi, Natasha                              Edward, Hannah
Chou, Jeffrey                                 Egan, Mackenzie
Choy, Wendy                                   Eippert, Gregory
Chun, Benjamin                                Elias, Fernando
Chung, Allen                                  Ellis, Candice
Ciarmiello-Litz, Gina                         El-Nimri, Nevin W.
Clark, Kevin                                  Engleman, Max
Clark, Matthew                                Ernston, Tanya
Clark, Melvin                                 Essepian, John
Cockerill, Elizabeth                          Evans, Derek
Conley, Eric                                  Fan-Smith, Janice
Connell, Christopher                          Farhat, Bilal
Coran, Judith                                 Feinman, Bernard
Corbett, Daniel                               Fiedler, Catherine
Cortese, Michael                              Findlater, Nathalie
Czulinski, Craig                              Fisher, Bret
Dahlgren, Matthew                             Florkowski, Aaron
Dale, Rebecca                                 Foley, Linda
Danaher, Patrick                              Foote, Peter
Dang, Dana                                    Ford, Phillip
DAngelo, Lucia                                Fox, Martin
Dastrange, Rosa                               Frank, Garrett
Dau, Jordan                                   Frank, Lawrence
Dau, Madeline                                 Freeland, Klaus
DAversa, Gerard                               Freese, Ali
Davidson, David                               Fuzaylov, Leonard
DeBlasio, Peter                               Gaan, Sabrina
                                         23
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 36 of 57




Gajera, Krupa                                 Hopen, Patrick
Galler, Ezra                                  Hornberger, Samantha
Garcia, Jonathan                              Horowitz, Gina
Geffen, David                                 Hu, Jimmy
Gendal, Mark                                  Hughes, Grady
George, Eric                                  Hummel, Chad
Ghajarnia, Mehdi                              Insler, Michael
Gilbert, Michael                              Ireland, Ivan
Gilbert, Thomas D.                            Jaben, Scott
Glasser, Anthony M.                           Jacobs, Jason
Gnanakkan, Selvin                             Jacobs, Katherine Anne
Goodman, George                               Janes, Joseph
Gordon, Alison                                Jay, Martha
Gordon, James                                 Jellie, Hugh
Gordon, Michael                               Jensen, Gordon
Graziani, Stephanie                           Jodoin, Barbara
Greenbaum, Allen                              Johnson, Michael
Greenberg, Jason                              Joseph, George
Greenman, Herbert                             Kadlec, Janae
Griffin, Anne                                 Kadler, Karen
Grochmal, Jay                                 Kalman, Rinat
Gross, Wendy                                  Kao, James
Ha, Hoang Vy                                  Kaplan, Evan
Hair, Christine                               Karbassi, Mohammed
Hajjari, Shaun                                Karim, Fatima
Halfpenny, Colleen                            Karim, Sadia
Hammond, Matthew                              Karim, Syed
Hammonds, William                             Karlik, Jeffrey
Hamrick, Cameron                              Kaswinkel, Daryl
Hanstead, Thomas                              Kaufman, Jonathan
Harder, Carl                                  Kay, Michael
Hardic, David                                 Kaymanesh, Kiana
Harn-Reid, Natalie                            Keamy, Jean
Harris, Daniel                                Kelmenson, Amy
Harris, Walter                                Keshishyan, Nareh
Hart, Keri-Ann                                Keys, Taylor
Harvey, Thomas                                Keyser, Robert
Hayes, Christine                              Khan, Nadia
Helfgott, Maxwell                             Khan, Sameer
Henen, Basant                                 Khodadadian, Daniel
Hill, Geoffrey                                Ki, Brian
Hirsch, Marc                                  Kieval, Jeremy
Hneleski, II, Ignatius                        Kinney, Charles
Hofer, Lee A.                                 Kinney, Micah
Holle, Doyle                                  Kleinau, Karl
Holtebeck, Aaron                              Knauf, Herbert
Holzman, Andrew                               Knighton, Elizabeth
                                         24
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1   Filed 07/07/20   Page 37 of 57




Ko, Narae                                     Machat, Jeffery J.
Koenig, Steven                                Mahal, Eveena
Korley, Withney                               Malara, Tania
Kornstein, Howard                             Manning Jr., Michael
Kostakis, Stephanie                           Mark, Beverly
Kosvitch, Philip                              Markowski, Allise
Kownacki, John                                Marques, Jennifer
Kranz, Oscar                                  Martin, Alexander
Krassin, Jabin                                Martin, Christina
Kroona, Katie                                 Martinez, J. Alberto
Kruger, Matthew                               Martinez, Jesus
Kurt, Kevin                                   Mathews, Priya
Kuryan, Jocelyn                               Mathys, Kenneth
Kwak, Terry                                   Mayer, Jennifer
Ky, Willy                                     Mazhari, Nima
Lachenman, Kathryn                            McAlear, Thomas
Lam, Amy                                      McCanna, Terrence
Lamoreau, Kristen P.                          MCCarron, Chantal
Lancaster, Nicholas                           McDonald, Marguerite
Lavoie, Romie                                 McDowell, Karen
LeBlanc, Allison                              McGuire, Mallory
Lee, Matthew                                  McHale, John
Lee, Michael                                  McIntire, Lisa
Lee, Michele                                  McIntosh, Elizabeth
Lee, Sarah                                    McKenzie, Kenneth Mark
Lee, Wilson                                   McKillop, Brian
Leibole, Marc                                 McMackin, Kenneth
Leija, Roxana                                 Melikian, Arbi
Lemanski, Nicole                              Melko, Jenine E.
Levinson, Richard                             Mellor, Jeffery
Li, Eddie                                     Melott, Melissa J.
Lin, Wonchon                                  Meskin, Seth
Littlefield, Sue                              Meyers, Elizabeth
Litzinger, Thomas                             Mezquia, Denise
Loccisano, Rocco                              Miller, Charles
Lombardo, Anthony                             Miller, Edward
Loomis, Troy                                  Miller, Ruth
Lovato, Alfred                                Mix, Kasie
Love, Emily                                   Mohsini, Wasim
Lu, Lisa                                      Mollick, Perry
Lundquist, Fred                               Moon, Judson
Luorno, Joseph                                Moore, Jennifer
Lushko, Shauna B.                             Moore, Shannon
Ly, Kelly                                     Moose, Holly E.
Lytle, Jonathan Jay                           Morkin, Melina
Maasarani, Sarah                              Morschauser, Dana
Macedo, Aisha                                 Moss, Hart
                                         25
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 38 of 57




Motacek, Adam                                 Patel, Nayan
Motacek, Ashley                               Patel, Nilpa
Mudgil, Ananth                                Patel, Priya
Murphy, David                                 Patel, Sheetal
Muse, James                                   Patel, Sonali
Muthappan, Valliammai                         Patel-Sheth, Sonya
Nagy, George                                  Patounas, Ellie
Nattis, Alanna                                Patterson, James
Nattis, Richard                               Peel, Jessica
Nazari, Kourosh                               Pendse, Sagun
Negrey, Michael                               Penick, Edward
Nehls, Sarah                                  Perlman, Elliot
Nelson, Brett                                 Perrine, Jeanne
Nelson, Jenna                                 Perry, Craig
Nelson, Patrick W.                            Perry, Henry
Nelson, Ryan                                  Petro, Samuel
Neren, Asher                                  Pettinelli, Damon J.
Nghe, Nancy                                   Pham, Leslie
Ngo, Hanh                                     Phillips, Susan
Ngo, Sieu Mike                                Piccone, Michele
Nguyen, Alyssa                                Piko, Amy
Nguyen, Hanh                                  Pilavas, John
Nguyen, Tam                                   Piraino, Vincent
Nguyen, Thanh                                 Platt, Lawrence
Nguyen, Theresa                               Polk, Eric E.
Nguyen, Tuan                                  Porter, Stacy
Nichols, Bruce                                Posse, Ryan Marcel
Oats, Jack                                    Pouly, Severin
Oberlander, Mark                              Prajapati, Hiten
ODay, David                                   Probst, Louis
Okoye, Godwin Stanley                         Prytula, Liane
Olszewski, Krystine                           Pust, Diana Christina
Opferman, William                             Pyfer, Mark
Or, Brandon                                   Quan, Mary Ellen
Orlin, Stephen                                Quilla, Carrie
Oshea-Michael, Dawn                           Quilla, Jamin
Osman, Mohamed                                Raber, Irving
Oster, John                                   Rapoport, Yuna
Oyen, Mary Jo                                 Rauch, Mary
Pajka, Stanley                                Rauchwarger, Alan
Palacios, Enrique C.                          Ray-Doyle, Rebecca
Palisano, Paul                                Raye, Russell
Palmer, Staci                                 Remington, Danielle
Panoyan, Ani                                  Reppert, Tyler
Pasquale, August                              Reznik, Alina
Patch, Debbie                                 Rhodes, Pelashia
Patel, Anisha                                 Rivera-Molina, Althea
                                         26
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 39 of 57




Rizen, Michael                                Smeriglio, James
Rizkalla, Ramy                                Smith, Kenneth
Roberts, Ryan                                 Smith, Lawrence
Rosin, Jonathan                               Smith, Stephen
Ross, Shanda                                  Smith, William
Rotkis, Walter                                Sokol-Mader, Abigail
Rozakis, George                               Solomon, Jonathan
Rubinate, Laura                               Solomon, Michael
Rubinfeld, Roy                                Solverson, Daniel
Rule, Sarah                                   Sorgentoni, Vincent
Rumbach, Max                                  Speaker, Mark G.
Ruparel, Shriya                               Spencer, Patrick
Rutzen, Allan                                 Stalcup, Anna
Sachs, David                                  Stein, Jonathan
Saha, Surajit                                 Steinberg, David
Salierno, Anthony L.                          Steiner, Ceara
Samuels, Michael                              Sterling, Alice
San Filippo, Ashley                           Stetson, Steven
Sanford, Amanda                               Stewart, Kayla
Saporito, Cibele                              Stolte, Keith
Sarezky, Daniel                               Stonecipher, Karl
Schagg, Amy                                   Stopak, Samuel
Schanzlin, David                              Stoparic, Mila
Schettini-DeRuvo, Mary Lynn                   Sulewski, Michael
Schneider, Lauren                             Sumlin, Bruce
Schroeder, Laura                              Summers, Janet
Schultze, Robert                              Suson, John
Schwartz, Ronald                              Swan, Edmund
Scott, Maria                                  Swan, John
Seidenberg, Keith                             Swan, Kathryn
Seto, Samuel                                  Sweeney, Adam J.
Severinsky, Boris                             Teichman, Joshua
Shah, Chirag S.                               Thakkar, Suchita
Shalom, Dara Anissa                           Thimons, James
Sheth, Nilesh                                 Tinari, Giulia
Shikar, Despina                               Tipperman, Richard
Shlosman, Denis                               Tirado, Alejandro
Shriver, Peter                                Towle, Steven
Sieber, Melissa                               Tracy, Michael
Siegel, Steven                                Tran, Anhthuy
Sikalis, Steven                               Tran, My Tho Karin
Silk, Muhammad                                Trang, Andrew
Simon, David Philip                           Trattler, William
Singh, Jorawer                                Truong, Hong Matta
Sinn, Robin                                   Tsai, Linda
Siv, Alvin                                    Tseng, Ivan
Smarzinski, Kay                               Tsui, Eva
                                         27
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 40 of 57




Ullrich, Chris                                Youssefzadeh, Bavand
Van De Ven, Stephanie                         Zaidman, Gerald
Vanaki, Charles                               Zaleski, Melissa
Varr, William                                 Zambelli, Alison
Vasquez-Young, Arlene                         Zeldes, Steven
Vaught, Holly                                 Zhang, Kevin
Vecchio, Pasquale                             Zhang, Ting
Vieth, Chad                                   Zimski, Lauren
Villazon, Santiago                            Zingle, Shannon
Visco, Frank
Vlasov, Anton                                 Current and Former Employees
Vu, Mai Phoung
Vyas, Pratik                                  Abdelmaksoud, Heba E.
Wadsworth, Darwin                             Abelenda, Kristen N.
Waltz, Kevin                                  Abramson-Speaker, Jodi L.
Warner, Evan                                  Abreu, Monica P.
Wasserman, Barry                              Aguirre, Nayeli
Wasserstrom, Jeffrey                          Ahrens, Sonja G.
Watkins, Torrence                             Ajax, Asnite
Watson, Celina                                Alarcon, Teresa
Weber, Jacquelyn                              Alassaf, Hala F.
Weedfall, Kerry S.                            Aldridge, Paul
Weigel, Jen                                   Aleman, Krystal N.
Weiss, Mark                                   Alexander, Christine
Wessler, Bonnie                               Alexander, Thomas
Wexler, Stephen A.                            Allen, Nadine A.
Whiteside, Stephen B.                         Alvarado, Cindy
Whiting, David                                Alvarez Santana, Adelita
Whitten, Mark                                 Alvarez, Hector
Wilbur, Ernest                                Alyea, Ariel L.
Wilderson, Leslie                             Amigo, Jerome
Williams, Christopher                         Anang, Francis T.
Wilson, Haley                                 Angelroth, Lynn A.
Wisner, Douglas                               Aponte, Faust Robert
Witherell, John                               Arguello, Vanessa E.
Womack, Larry                                 Arias, Catherine
Woo, Grace                                    Arnold, Carrie A.
Woo, Patricia                                 Arroyo, Aurora
Wood, John                                    Askew, Juli
Wood, William R.                              Assissini, Armand L.
Woodbridge, Danielle                          Astorga, Karely A.
Wooten, Laura                                 Augustine, Linda J.
Wu, Helen                                     Austin, Earle
Yaghouti, Farzad                              Austin, Maggie
Yao, Michelle                                 Azizi, Albulena
Yee, Chihuang                                 Bailey, Shirley
Young, Wade                                   Bartosiewicz, Samantha J.
                                         28
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 41 of 57




Bascomb, Linck                                Brown, Tashera-Yekarah
Basteiro, Kenneth M.                          Brozick, Susan J.
Batchelor, Christopher                        Bucci, Jean M.
Batilla, Clarissa E.                          Buonbrisco, Elisa
Batista, Miguel                               Butler, James
Battel, Chris                                 Byrd, Domonique N.
Bauer, Whitney B.                             Byrnside, Kayce
Baumann, Amalia L.                            Caggiano, Silvio (Canada)
Beck, Phillip A.                              Cahill, Jeannie
Belcher, Nichelle                             Cake, Sharon
Bell, Tria T                                  Calix, Medjina
Bellemare, Monique E.                         Callahan, Shamauri
Bello, Brittany A.                            Camacho, Karina
Belmonte, Alejandro B.                        Campbell, Beverly
Benitez, Veronica M.                          Campman, Linda E.
Benjamin, Andrea S.                           Campos, Eunice G.
Benjamin, Thomas                              Canchola, Andrea
Benson, Danielle                              Cantu, Lauren A.
Benson, David A.                              Caporaso, Jocelin
Benton, Eric D.                               Cardenas, Julie Ann
Berkas, Maridith S.                           Carls, Amanda K.
Berry, Angela E.                              Carman, Ernest E.
Berry, Capreise W.                            Carter, Natasha L.
Beuter, Amanda                                Cartwright, Rebecca J.
Bias, TeAsia                                  Cassel, Micah A.
Bjorklund, Margaret M.                        Castillo, Belen A.
Black, Toya                                   Castillo, Diana C.
Bloom, Richard D.                             Castillo, Hector O.
Blue, Valencia A.                             Chacon, Candace A.
Bohman, Joseph D.                             Chambers, Courtney A.
Bojorquez, Juan C.                            Chang, Julie B.
Bombard, Angela M.                            Charson, Sarah
Bookal, Michael                               Chen, Tracy
Boone, Gina I.                                Chia, Lin Ma
Border, Lori L.                               Chin, Tiffany A.
Boston, Claudia                               Chow, Claudia V.
Bounthavilay, Neda                            Ciarmiello, Gina M.
Bowen, Kevin H.                               Clark, Ireri
Bowman, Aleena B.                             Claveria, Protacio A.
Bradford, Kathrine R.                         Clemente, Corrine R.
Bradley, Yolanda Y.                           Coelho, Henriqueta
Brewer, Jenifer                               Coello, Andy L.
Brinson, Kathleen E.                          Coello, Luis A.
Britt, Chelsea V.                             Coffini, Libby K.
Brown, Brianna A.                             Colbert, Benjamin A.
Brown, Christol                               Cole, Teresa L.
Brown, Janet A.                               Coleman, Evan Y.
                                         29
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 42 of 57




Colon, Evelyn                                 Eggenhafer, Claudia T.
Cook, Rebecca H.                              Eitel, Douglas
Corbett, Shannon                              Emanuel, Therese E.
Cortez, Tanya G.                              Engen, Theresa J.
Costantino, Cory                              English, Jenna R.
Counter, Ashley B.                            Engwer, Jeremy M.
Cox, Randall                                  Enz, Jennifer A.
Crawford, Ryan T.                             Escareno-Flores, Brenda
Crowell, Christian C.                         Espino, Beatriz
Crudden, Christina M.                         Espinosa, Andrea E.
Cuttler, Janice E.                            Esposito, Joseph M.
Daniel, Irene                                 Ess, Shana
Daniels, Lynn                                 Estinfil, Naderge
Dashosh, Julie L.                             Etienne, Eddyne
David, Alison M.                              Evans, Lisa E.
Davila, Sunceris                              Falcon, Cynthia
Davis, Sandra E.                              Fallers, Brianna L.
Dean, Deanna                                  Fallon, Darren P.
Del Bello, Ashley L.                          Farrell, Lee C.
Dell, Shanteal K.                             Feeny, Kallie
DeLuca Robles, Amanda L.                      Ferguson, Wendy E.
Deminter, Tammy                               Fernandez, Cecilia T.
Dencause, Jorge                               Fernandez, Rosa
Denkman, Gregory W.                           Feuda, Sylvia L.
Denlinger, Joel                               Fidlin, Brittney L.
Devine, Enrique                               Fiegl, Angie C.
Dewitt, Dayami                                Fieldhouse, Dana J.
Dewolfe, John                                 Figueroa, Melissa
Diaz, Lindsey                                 Figueroa, Michelle
DiBella, Cassandra                            Fikaris Shikar, Despina
DiMaio, Cherie                                Filtch, Brielle
Distefano, Nelia                              Fish, Daniel E.
Diurno, Amanda                                Fogu, Ashley N.
Dolan, David V.                               Forrest, Terry L.
Domingo, Lynell                               Forrester, James D.
Dominguez, Alice                              Forte, Tasnuva Pia
Donaldson, Hoa H.                             Francek, Karen E.
Dorrani, Gazelle S.                           Franceschini, Ryan J.
Doty, Lara C.                                 Franck, Lynn D.
Douglas, Donna                                Francois, Willy
Downie, Judy                                  Friedman, Julia K.
Dozier, Lorrie Ann                            Fronda, Korin
Dubur, David                                  Fuller, Lisa Renae
Duchon, Amanda A.                             Gallardo, Douglas
Duran, Angelica Y.                            Gallego, Carmen
Eastman, Jamie                                Gallins, Helen
Edwards, Alyssa A.                            Gallo, Jennifer L.
                                         30
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 43 of 57




Galovic, Melinda S.                           Guzman, Nancy
Gamez Rodriguez, Arodis                       Haase, Amanda M.
Gansner, Mary E.                              Hagar, Sandra Lynn
Garcia, Vanessa                               Hamadeh, Grace W.
Garcia, Veronica                              Hamilton, Jourdan
Garcia-Julian, Jonathan D.                    Harms, Christina L.
Garrett, Aaron E.                             Harper, Ashlea M.
Gehrke, Nikki-Lyn D.                          Harrold, Mary C.
Gentile, Debra                                Harvey, Sherri D.
George, Breighton P.                          Hatmaker, Amanda R.
Giancaterino, Jennifer C.                     Hausman, Alaina
Gilbert, Jamie M.                             Hayes, Megan
Glass, Rebecca                                Helland, Ann M.
Glinsky, Shelby L.                            Hellman, Elizabeth A.
Glover, Kimberly Ann                          Hellzen, Laurie A.
Gobernatz, Callen M.                          Henn, Joseph
Gomez, Aidaly                                 Hernandez, Cynthia M.
Gomez, Carlos A.                              Hernandez, Julio
Gomez, Theresa                                Hernandez, Marlene
Gonzalez, Ashley                              Hernandez, Vickie
Gonzalez, Cesar A.                            Herndon, Jill M.
Gonzalez, Julio                               Herrera, Cynthia A.
Gonzalez, Rachel                              Herrera, Gissel
Gonzalez, Randalle G.                         Herring, Jessica
Gonzalez, Susan                               Herzlich, Raychel Lee
Goodman, George E.                            Hibler, Debbie
Goodwin, Taunya N.                            Hilles, Annette
Gordon, Austen                                Hinzman, Meranda M.
Gordon-Pequignot, Christina J.                Hirotani, Yumi
Gorgy, Rachel                                 Hodge, Jodi
Gould, Stacy Anne                             Hogue, Courtney E.
Goulet, Elizabeth M.                          Holder, Tevin
Gozari, Fereshta Gulmakai                     Holmes, Richard J.
Graham, Carolyn F.                            Horne, Sarah D.
Graham, Katlind N.                            Horsey, Darrick P.
Graziano, Catherine                           Howard, Cherie S.
Green, Jonelle                                Howe, Elizabeth M.
Green, Lashanna                               Howlader, Sermona
Greenberg, Jason B.                           Hudson, Jennifer J.
Grega, Christopher A.                         Hudson, Lindsay
Griffin, Danielle                             Hull, Jonny
Gross, Lauren E.                              Hunefeld, Ann P.
Gsell, Allegra                                Huntoon, Jennifer F.
Guerrero, Suzette J.                          Hurd, Michael Brett
Guillaume, Samantha S.                        Hutkay, Julianna
Gunn, Kiara S.                                Iaquinto, Melissa J.
Gupta, Sangeeta                               Isabell, Sebree
                                         31
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 44 of 57




Jackson, Erika R.                             Kowalczyk, Donna
Jacobchick, Ashley M.                         Kraus, Peter S.
Jacobson, Margaret                            Krogen, Laura L.
Jameson, Todd E.                              Krueger, Chad
Jean-Baptiste, Djenann                        Kugel, Sarah C.
Jenkins, Jalysa                               Kurpiewski, Susan M.
Jenkins, Stephanie                            Lahee, Andrea
Jimenez, Byron                                Langer, Nicole L.
Johnson, Aisha D.                             LaScola, Adam
Johnson, Carrengton R.                        LaVigne, Ashley
Johnson, Charisse R.                          Lavino, Colleen M.
Johnson, Chavon D.                            Leathers, Javetta
Johnson, Jessica Layne                        Lebowitz, Richard D.
Johnson, Shavon Y.                            Lebrun, Johana Gael
Johnson, Xavier                               Lechuga, Armando
Johnson-Gordon, Kris E.                       Ledesma-Martinez, Yessenia
Jones, Adrienne E.                            Leesemann, David A.
Jones, Brooke M.                              Leger, Fara
Jones, Cynthia R.                             Leitza, Amanda L.
Jones, Robert S.                              Leon, Adrian
Jones, Wendy                                  Lesher, Macy E.
Jordan, Lynne                                 L'Etoile, Sara L.
Jowers, Sarah E.                              Leverette, Stuart B.
Kaehr, Kristin M.                             Lewis, James D.
Kato, Kioko                                   Lewis, Michael
Katsikes, Eleni D.                            Lewis, Rachel C.
Keljanovic, Valentina                         Lipman, Janice Louise
Kelly, Adriann                                Lira, Gina
Kemerer, Shawnta M.                           Lloyd-Davies, Ashley E.
Kemp, Kelly L.                                Lockwood, Joyce
Kerns, Christina M.                           Loera, Denise
Ketterhagen, Kristin                          London, Arin L.
Khalifa, Samira                               Lopez Diaz, Jose
Khan, Mariya                                  Lopez, Emily
Kidd, Colleen                                 Lopez, Joel
Kidd, Jacqueline J.                           Lorenz, Janine D.
Kilfoil, Katherine L.                         Lormestoire, Erline
Kinda, Elana                                  Love, Julie A.
Kiser, Karen J.                               Lugo Ramirez, Nancy
Klein, Renee A.                               Lujan, Danae J.
Klinger, Carol J.                             Luna, Javier
Knapp, Kimberly                               Lyle, Karli
Knighten, Felicia                             Lynch, Stephanie C.
Kolev, Nikolay V.                             Macias, Christina
Kolker, Karel                                 Magness, Gilbert A.
Koll, Tige A.                                 Malek, Elizabeth A.
Kopp, Torey J.                                Mamaev, Alexander L.
                                         32
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 45 of 57




Mann, Destiene H.                             Miller, Roxanne
Manning, Marianthi                            Milune, Theresa E.
Margadonna, Debra A.                          Mlinar, Braden E.
Marques, Vlademir G.                          Moisi, Laura
Marshall, Arianna T.                          Mollura, Joseph
Marshall, Hannah M.                           Monaghan, Brielle A.
Martin, Natalia                               Mongui, Myriam
Martin, Robbin L.                             Monreal-Wake, Diana A.
Martin, Robin M.                              Montoya, Karla
Martinez, Jonathan                            Moody, Amberle J.
Mason, Madeline                               Moore, Renee
Mastrianni, Julie A.                          Morales, Melanie M.
Mataraza, Samantha G.                         Morales, Melissa R.
Matiaco, Dianna                               Morales, Sandra Lee
Mayers, Joseph                                Morris-Mitchell, Sakeera R.
Mazariegos, Omar R.                           Morschauser-Bruno, Dana
Mazza, Claudia                                Mosley, Samantha R.
McAlee, Livia A.                              Muggenburg, Tara K.
McCalla-Dallaway, Kishanne                    Munoz, Erin R.
McCardle, Sarah E.                            Murdock, Alivia
McCarron, Michael E.                          Murdock, Yvonne E.
McCauley, Gregory L.                          Murphy Od PC, David J.
McGehee, Heather A.                           Murphy, Teri C.
McGuire, Kathleen B.                          Napolitano, Jennifer M.
McKay, Shayna V.                              Nemorin, Elizabeth
McLachlan, Joanne                             Nettleton, Jana R.
McLaren, Kerry-Ann                            Ngo, Diep N.
McLin, Rozell M.                              Nguyen, Thu T.
McMahon, Frank J.                             Nicholas, Kay V.
McMahon-Renz, Jayne                           Nichols, James D.
McMillian, Jamiela N.                         Nick, Jane
McRoy, Tress R.                               Nunez DeVillavicencio, Doris
Medina, Elizabeth P.                          Nunnally, Brettany N.
Medina, Jennifer                              Nysven, Allie M.F.
Medina, Karla G.                              Obrien, Chanthano N.
Meier, Jennifer F.                            Ocampo Toledo, Nelly
Melamed, Lisa A.                              O'Day, Ashley S.
Melendez, Sheila                              Oettinger, Maria
Mendez, Carla                                 Oettinger, Nick J.
Mendoza, Laura J.                             Offutt, Stephanie E.
Mendoza, Myrna                                Ojeda Cantu, Ana A.
Menning, Lacey-Ann                            Olson, Jeremy W.
Mikulich, Julia M.                            Olson, Rachel J.
Millare, Jennylou                             Onfroy, Ariana D.
Miller, Imari K.                              Orr, Jacquelyn D.
Miller, Kiara                                 Ortiz, Natalie M.
Miller, Mathew A.                             Ortiz, Yara
                                         33
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 46 of 57




Owen, James                                   Porrini, Anna
Pacheco, Valerie L.                           Porter, Jessica L.
Padilla, Diana D.                             Potter, John
Padilla, Yesenia                              Potts, Justin
Padron, Ana R.                                Prater, Amanda G.
Palma, Sandra                                 Pratt, Christina C.
Panepinto, Ruth B.                            Presley, Kinika S.
Panta, Luzmila Y.                             Price, James N.
Paredes, Alejandro A.                         Pugh, Sonya L.
Parker, Delano O.                             Puglise, Angela M.
Parker, Jennifer M.                           Pullins, Deborah
Parkhurst, Kimberly L.                        Pursch, Nancy Q.
Parra, Cynthia J.                             Puthenpurayil, James
Parrish, Tabitha                              Quick, Angela M.
Pasco, Janice                                 Quinones, Jessica A.
Patch, Debbie Pian                            Rabideau, Lyssa
Paterson, Hilary C.                           Raheem, William K.
Paulos, Austin C.                             Ramdass, Samantha
Paulus, Kimberlee                             Ramirez, Cledis V.
Pavlicek, Sarah A.                            Ramirez, Jennifer A.
Pavonetti, Laura J.                           Ramirez, Kenny J.
Peralta, Dana                                 Ramirez, Shakira
Peredo, Adan                                  Ramos, Grace A.
Perez, Jose L.                                Ransome, Brittany R.
Perez, Marco                                  Ranucci, Yvette
Perez-Molina, Carolina                        Rawlings, Jane F.
Perilla, Echo                                 Raza, Hassam A.
Pesqueira, Lorena S.                          Reap, Jesse A.
Peterkin, Renee C.                            Reavis, Tomasita
Peterson, Karen M.                            Redmond, Kristina C.
Peterson, Scott                               Reed, Tiffaney V.
Petschow, Brandon M.                          Registre, Rolika C.
Phillip, Safiya                               Renko, Michelle G.
Phillips, Angela L.                           Resner, Sharon
Phillips, Whitney A.                          Reyna, Ernestina
Picciano, Kristen M.                          Reynolds, Melissa D.
Picheco, Jennifer L.                          Reynoso, Vincent
Pierce, Chad M.                               Rhanor, Michele A.
Pierce, Vickie L.                             Rhodes, Terri
Pietras, Tyler J.                             Richards, Martha C.
Piscicelli, Lori                              Richardson, David L.
Piteo, Thomas M.                              Ricketts, Jermaine
Pitts, Halaina J.                             Riden, Robert J.
Plath, Angela M.                              Rieche, Joshua F.
Pocis, Cheryl                                 Rincon-Esquivel, Yolanda
Ponticel, Lydia M.                            Rivage, Sindia
Poonjolai, Ramu                               Rizo, Christine L.
                                         34
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20    Page 47 of 57




Rizzo, Daniel                                 Schmidt, Jeanette C.
Robbins, Melissa A.                           Schmidt, Laura B.
Roberts, Ruth                                 Schnacky, Linda
Robinson, Tiffany A.                          Schram, Cinthia
Robles, Susan                                 Schuler, Emily
Rodriguez, Debra                              Schultz, Dawn R.
Rodriguez, Euddy J.                           Schweizer, Laura A.
Rodriguez, Melia L.                           Sclafani, Perlin
Rodriguez, Mercedes L.                        Scott, Dustin
Rodriguez, Miguel                             Sebastian, Tanna H.
Rohrbeck, Tina M.                             Sedillo, Gloria D.
Rojas, Michelle                               Sellers, Chandra C.
Rolph, Walter J.                              Semo, Laura M
Romanzi, Ida                                  Senczylo, Kimberly Ann
Romer, Kristina M.                            Senkow, Justin
Rosamore, Terrie D.                           Service, Jordon R.
Rosen, Ricki Alise                            Shahwan, Christ G.
Ross, Courtney                                Shallin, William A.
Rubio Rebolledo, Jenny                        Shaub, John S.
Rudlang, Amanda E.                            Shebioba, JaaEL R.
Ruffin, Justine D.                            Shepherd, Nancy H.
Ruhs, Michelle R.                             Shortridge, Wendy M.
Ruiz, Daniel A.                               Shydlinski, Terri A.
Ruiz, Maria Y.                                Sifuentes, Sarahi
Ruskin, Hailey N.                             Sigers, Zayra
Saah, Sheryl                                  Siguenza, Victoria Sofia
Saavedra, Lily S.                             Sim, Youmi
Sabo, Chris                                   Simington, Cathy L.
Sadler, Ashley                                Simmons, Catherine
Salas, Francisco                              Simmons, Jonathan C.
Salaverry, Jani                               Simons, Samantha H.
Salazar, Valerie                              Slaughter, Lea
Saldivar, Barbara J.                          Sluiter, Leah J.
Samuels, Ashley                               Smart, Kandis
Sanchez, Monique                              Smarzinski Od, Kay
Sanchez, Rosa M.                              Smith, Brian
Sanders, Ryan M.                              Smith, Daniel A.
Sanderson, Jessica A.                         Smith, Ethan
Sandman, Denise A.                            Smith, Kelli R.
Sandoval, Caitlynn L.                         Smith, Kiesha L.
Sanford-Sayani, Amanda M.                     Smith, Margaret S.
Santana, Liliana J.                           Smith, Meagan M.
Santangelo, Susan B.                          Smith, Reina E.
Santos, Elba R.                               Smith, William Colin
Santos, Geri Michele                          Smith-Jackson, Jennifer R.
Santos, Norely                                Snide, Jenna M.
Savage, Georgette F.                          Som, Christina
                                         35
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO   Doc 287-1    Filed 07/07/20   Page 48 of 57




Sosa, Nancy J.                                Tripp, David C.
Soto, Genesis                                 Troop, Erykah A.
Soto, Magen M.                                Tucker, Hai-Ling E.
Sotomayor, Anne E.                            Tullo, William
Spillane, Monica L.                           Tulod, Monicabrett C.
Spooner, Maria B.                             Turner, Courtney S.
Spoors, James                                 Turner, Gregory Phillip
Springer, Bailey R.                           Turner, Rebecca
St Martin, Gesline                            Turrietta, Jessica A.
St. Pierre, Stephanie R.                      Tyler, Temesha R.
Stahl, Amy                                    Uddin, Salma
Stahl, Zindeley                               Uriostegui-Santos, Kimberly
Staples, Patricia                             Valdes, Elaine
Statz, Laurie Lynn                            Valenzuela, Bianca
Steen, Carrie Ann E.                          Valladares, Juan
Steffen, Leslie L.                            Vallejo, Stephany
Stevenson, Debra M.                           Van Heel, Jennifer L.
Stevenson, Megan N.                           Van Horn, Maisy
Stone, Kimberly                               Varela, Ana
Stoodley, Cindy N.                            Vargas, Eva M.
Streetman, Kenneth                            Vargas, Osmilda E.
Tafoya, Tammy M.                              Vaughan, Joanne A.
Tanner, Kimberlee D.                          Vazquez, David A.
Tatum, Yon-kia T.                             Vergara, Melanie
Taveras, Stephanie                            Vidales, Donna M.
Taylor, Julie K.                              Villalba, Gloria M.
Teel, Savannah                                Villazon, Santiago J.
Tepedino, Christine                           Villella, Lucuana
Thao, Lisa                                    Vilme, Marsha
Thauer, Kimberly C.                           Visco Jr, Frank E.
Then, Yailyn                                  Vu, Henry
Thomas, Colleen M.                            Waite, Denisha L.
Thompson, Megan Hansen                        Wajid, Ariba
Thurman, Melissa                              Walker, Adriana J.
Tidwell, Hailee                               Walker, Carleen
Tilguan, Jenny G.                             Walker, Matthew
Tittsworth, Yvette                            Wallace, Andrea L.
Toenges, Corin                                Wallace, Pengsy
Toledo, Marianna                              Wallack, Charlotte B.
Tolentino, Marini                             Wallack, Sharon K.
Toribio, Franceli                             Ward, Julie K.
Torres Escalante, Mayra A.                    Ward, Toni J.
Torres Medina, Alexander                      Warr, Megan
Torres, Elizabeth M.                          Washington, Leticia A.
Torres, Jessica Y.                            Wauthier, Emily J.
Torres, Luis                                  Way, Valencia S.
Treffert, Annette M.                          Weaver, Michael
                                         36
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO      Doc 287-1          Filed 07/07/20    Page 49 of 57




Weidman, Victoria A.                                   U.S. Bankruptcy Court Judges for the
Weinfurt, Emily                                        District of Delaware
Weinfurt, Lora J.                                      Chief Judge Christopher S. Sontchi
Wentling, Alyssa M.                                    Judge Brendan L. Shannon
Westermann, Nicole E.                                  Judge John T. Dorsey
Weston, Alexandria                                     Judge Karen B. Owens
Wheeler, Stephanie A.                                  Judge Laurie Selber Silverstein
White, Kelly                                           Judge Mary Walrath
Whitney Jr, Peter C.                                   Judge Ashley Chan
Wignall, Linda M.
Wilder, Valarie                                        U.S. District Court Judges for the District
Williams, Ashley S.                                    of Delaware
Williams, Delvin                                       Chief Judge Leonard P. Stark
Williams, Jamie C.                                     Judge Colm F. Connolly
Williams, Latausha                                     Judge Maryellen Noreika
Williams, Michelle D.                                  Judge Richard G. Andrews
Williamson, Jasmine M.                                 Chief Magistrate Judge Mary Pat Thynge
Williamson, Kristine M.                                Magistrate Judge Christopher J. Burke
Wilson, Emanuel D.                                     Magistrate Judge Jennifer L. Hall
Wolkoff, Chelsea                                       Magistrate Judge Sherry R. Fallon
Wolter, Richard H.
Wooley, Margaret                                       U.S. Court of Appeals Judges for the Third
Wright, Courtney E.                                    Circuit
Wright, Naomi A.                                       Chief Judge D. Brooks Smith
Wuetig, Keith W.                                       Judge Theodore A. McKee
Yambo, Giovanni M.                                     Judge Thomas L. Ambro
Yang, Jennie                                           Judge Michael A. Chagares
Young, Brittanie                                       Judge Kent A. Jordan
Young, Karen S.                                        Judge Thomas M. Hardiman
Yow, Sarah E.                                          Judge Joseph A. Greenaway, Jr.
Zumaya, Mary E.                                        Judge Patty Shwartz
Zyla, Sara                                             Judge Cheryl Ann Krause
                                                       Judge L. Felipe Restrepo
U.S. Trustee’s Office – Region 3 - Trial               Judge Stephanos Bibas
Attorneys                                              Judge David J. Porter
Andrew R. Vara, Esquire (U.S. Trustee)                 Judge Paul B. Matey
T. Patrick Tinker, Esquire (Asst. U.S. Trustee)        Judge Peter J. Phipps
Benjamin Hackman, Esquire                              Judge Walter K. Stapleton
David L. Buchbinder, Esquire                           Judge Morton I. Greenberg
Hannah M. McCollum, Esquire                            Judge Anthony J. Scirica
Jane Leamy, Esquire                                    Judge Robert E. Cowen
Juliet Sarkessian, Esquire                             Judge Richard L. Nygaard
Linda Casey, Esquire                                   Judge Jane R. Roth
Linda Richenderfer, Esquire                            Judge Marjorie O. Rendell
Richard A. Schepacarter, Esquire                       Judge Julio M. Fuentes
Timothy J. Fox, Jr., Esquire                           Judge D. Michael Fisher

                                                  37
60987/0001-20345903v4
11832355/1
              Case 20-11413-KBO         Doc 287-1    Filed 07/07/20   Page 50 of 57




                              Exhibit 2 to Waxman Declaration

             CLIENT            RELATIONSHIP                            MATTER
                                 TO DEBTOR
TLC Vision (USA) Corp.,       Debtor and creditors    Morris James served as counsel to the official
and the Official Committee    committee from          creditors committee in the bankruptcy cases
of Unsecured Creditors of     prior bankruptcy        of TLC Vision (USA) Corp., et al. (Case No.
TLC Vision (USA) Corp., et    cases                   09-14473), which was the predecessor in
al.                                                   interest to some of the Debtors. The prior
                                                      bankruptcy case was confirmed and the
                                                      creditors committee disbanded on or about
                                                      May 06, 2010. All fees owed to counsel for
                                                      the creditors’ committee from the prior
                                                      bankruptcy case were paid on the effective
                                                      date of the Plan.
Metropolitan Life Insurance   Insurer                 Morris James previously represented and has
Company and MetLife                                   also been adverse to Metropolitan Life
                                                      Insurance Company and MetLife in unrelated
                                                      matters.
Wells Fargo Bank              Insurer                 Morris James previously represented and has
                                                      also been adverse to Wells Fargo Bank in
                                                      unrelated matters.
Charles Allen                 Unsecured               Morris James represents and previously
                              creditor/physician      represented several individuals with names
                                                      similar to “Charles Allen” in unrelated
                                                      matters. Morris James is unaware of whether
                                                      any of the individuals are the same person as
                                                      the unsecured creditor in this case.
Lisa Bennett                  Unsecured               Morris James previously represented an
                              creditor/physician      individual with a name similar to “Lisa
                                                      Bennett” in an unrelated matter. Morris
                                                      James is unaware of whether these are the
                                                      same individuals.
Chia Lin                      Unsecured               Morris James previously represented an
                              creditor/physician      individual with a name similar to “Chia Lin”
                                                      in an unrelated matter. Morris James is
                                                      unaware of whether these are the same
                                                      individuals.
David Wilson                  Unsecured               Morris James represents an individual with a
                              creditor/litigation     name similar to “David Wilson” in an
                              Counterparty            unrelated matter. Morris James is unaware of
                                                      whether these are the same individuals.
Telus Communications, Inc.    Utility provider        Morris James represents and previously
                                                      represented Telus Communications, Inc. in
                                                      unrelated matters.



11832379/1
              Case 20-11413-KBO   Doc 287-1     Filed 07/07/20   Page 51 of 57




             CLIENT         RELATIONSHIP                         MATTER
                              TO DEBTOR
Zeta Global Corp.          Unsecured             Morris James represents Zeta Global Corp. in
                           creditor/vendor       an unrelated matter.
Richard Levinson           Unsecured             Morris James represents an individual with a
                           creditor/physician    named “Richard Levinson” in an unrelated
                                                 matter. Morris James is unaware of whether
                                                 these are the same individuals.
Charles Miller             Unsecured             Morris James previously represented an
                           creditor/physician    individual with named “Charles Miller” in an
                                                 unrelated matter. Morris James is unaware of
                                                 whether these are the same individuals.
Edward Miller              Unsecured             Morris James represents an individual with a
                           creditor/physician    named “Edward Miller” in an unrelated
                                                 matter. Morris James is unaware of whether
                                                 these are the same individuals.
James Patterson            Unsecured             Morris James previously represented an
                           creditor/physician    individual with named “James Patterson” in
                                                 an unrelated matter. Morris James is unaware
                                                 of whether these are the same individuals.
Susan Phillips             Unsecured             Morris James previously represented an
                           creditor/physician    individual with named “Susan Phillips” in an
                                                 unrelated matter. Morris James is unaware of
                                                 whether these are the same individuals.
Stephen Smith              Unsecured             Morris James previously represented an
                           creditor/physician    individual with named “Stephen Smith” in an
                                                 unrelated matter. Morris James is unaware of
                                                 whether these are the same individuals.
William Smith              Unsecured             Morris James previously represented an
                           creditor/physician    individual with named “William Smith” in an
                                                 unrelated matter. Morris James is unaware of
                                                 whether these are the same individuals.
Jonathan Solomon           Unsecured             Morris James previously represented an
                           creditor/physician    individual with named “Jonathan Solomon” in
                                                 an unrelated matter. Morris James is unaware
                                                 of whether these are the same individuals.
John Wood                  Unsecured             Morris James previously represented an
                           creditor/physician    individual with named “John Wood” in an
                                                 unrelated matter. Morris James is unaware of
                                                 whether these are the same individuals.
Xavier Johnson             Former Employee       Morris James previously represented an
                                                 individual with named “Xavier Johnson” in
                                                 an unrelated matter. Morris James is unaware
                                                 of whether these are the same individuals.




11832379/1
              Case 20-11413-KBO   Doc 287-1       Filed 07/07/20   Page 52 of 57




             CLIENT         RELATIONSHIP                           MATTER
                              TO DEBTOR
Brian Smith                Former Employee         Morris James previously represented and
                                                   currently represents an individual (or
                                                   individuals) with named “Brian Smith” in an
                                                   unrelated matter. Morris James is unaware of
                                                   whether these are the same individuals.
Matthew Walker             Former Employee         Morris James previously represented an
                                                   individual with named “Matthew Walker” in
                                                   an unrelated matter. Morris James is unaware
                                                   of whether these are the same individuals.
Hon. Sherry R. Fallon      Magistrate Judge in     Brett Fallon, a partner at Morris James, is
                           District of Delaware    married to Her Honor
Timothy Fox                Office of the United    Morris James previously represented Mr. Fox
                           States Trustee          in an unrelated matter.
Karen Starr                Office of the United    Morris James previously represented Ms.
                           States Trustee          Starr in an unrelated matter.


                  (MORRIS JAMES’ CONFLICT RESOLUTION PROCEDURE
                   IS ONGOING, AND MORRIS JAMES WILL UNDERTAKE
                    TO SUPPLEMENT THIS AFFIDAVIT AS NECESSARY)




11832379/1
Case 20-11413-KBO   Doc 287-1   Filed 07/07/20   Page 53 of 57




         EXHIBIT B
                     Case 20-11413-KBO             Doc 287-1        Filed 07/07/20        Page 54 of 57




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter: 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                          Case No. 20-11413 (KBO)
                                                                  (Jointly Administered)
                              Debtors.1
                                                                  Obj Deadline: July 21, 2020 at 4:00 p.m. (ET)
                                                                  Hearing Date: July 28, 2020 at 1:00 p.m. (ET)


          DECLARATION OF JAY ROSENBERG IN SUPPORT OF APPLICATION FOR
         ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
           OF MORRIS JAMES LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
              OF UNSECURED CREDITORS NUNC PRO TUNC TO JUNE 16, 2020

                Pursuant to 28 U.S.C § 1746, I, Jay Rosenberg, hereby submit this declaration

   (the “Declaration”) under penalty of perjury:

               1.        I am the CEO of Rosenberg Media (“Rosenberg”).                       Rosenberg was elected

   Chairperson of the Official Committee of Unsecured Creditors (the “Committee”) appointed in the

   above-captioned chapter 11 proceedings (the “Chapter 11 Cases”) of the above-captioned debtors

   and debtors in possession (collectively, the “Debtors”).

               2.        I have reviewed and am familiar with the contents of the Application for Entry of

   an Order Authorizing the Retention and Employment of Morris James LLP as Counsel to the

   Official Committee of Unsecured Creditors Nunc Pro Tunc to June 16, 2020 (the “Application”).2




         1
          The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
   numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight, LLC
   (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
   Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400); TLC
   Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399); TruVision
   Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC (2702); TLC The
   Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The Laser Center
   (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are located at 1555
   Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.
         2
             Capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Application.



   11832946/1
              Case 20-11413-KBO       Doc 287-1      Filed 07/07/20     Page 55 of 57




In support of the Application, the Committee relies upon the Declaration of Jeffrey R. Waxman

(the “Waxman Declaration”), which is attached to the Application as Exhibit A.

         3.     A number of law firms appeared at the Committee formation meeting, which was

conducted telephonically on June 16, 2020, seeking to represent the Committee as counsel. The

Committee considered the materials provided as well as presentations made by several of those

firms prior to selecting Morris James and Morrison & Foerster LLP (“Morrison & Foerster”). The

Committee selected Morris James because of Morris James’ extensive general legal experience

and knowledge, and, in particular, its substantial experience in representing official committees of

creditors and recognized expertise in the field of creditors’ rights and business reorganization

under chapter 11 of the Bankruptcy Code. I understand that Morris James’ expertise includes

representing official creditors’ committees in large and complex bankruptcy cases, as set forth in

the Waxman Declaration. I understand that since the Committee’s appointment, Morris James has

been working closely with the Debtors and other parties-in-interest to become familiar with the

Debtors’ businesses and many of the potential legal issues that may arise in the context of these

chapter 11 cases. For these reasons, the Committee believes that Morris James is well-qualified

and uniquely able to represent the Committee in these chapter 11 cases in an efficient and

timely manner.

         4.     The members of the Committee reviewed Morris James’ standard rates for

bankruptcy services, as set forth in the Application. Based upon representations made to the

Committee by Morris James, I understand that those rates are generally consistent with Morris

James’ rates for comparable non-bankruptcy engagements and the billing rates and terms of other

comparably skilled firms for providing similar services. Based on these representations and the




11832946/1
              Case 20-11413-KBO        Doc 287-1      Filed 07/07/20    Page 56 of 57




Committee members’ experience in both the bankruptcy field and in other fields in which the

Debtors operate, the Committee believes these rates are reasonable.

         5.     The Committee will approve any prospective budget and staffing plan provided by

Morris James, recognizing that, in the course of large chapter 11 cases like these Chapter 11 Cases,

it is possible that there may be a number of unforeseen fees and expenses that will need to be

addressed by the Committee and Morris James. I further recognize that it is the Committee’s

responsibility to closely monitor the billing practices of its professionals to ensure the fees and

expenses paid by the estates remain consistent with the Committee’s expectations and the

exigencies of the Chapter 11 Cases. The Committee will continue to review the invoices that

Morris James regularly submits, and, together with Morris James, periodically amend any budget

and staffing plans, as the Chapter 11 Cases develop.

         6.     The facts set forth in this Declaration are based upon my personal knowledge, my

review of the relevant documents, information provided to me or verified by Committee counsel,

and my personal opinion based upon my experience, knowledge, and information provided to me.

I am authorized to submit this Declaration on behalf of the Committee, and if called upon to testify,

I would testify competently to the facts set forth herein.




                        THIS SPACE INTENTIONALLY LEFT BLANK




11832946/1
              Case 20-11413-KBO       Doc 287-1     Filed 07/07/20    Page 57 of 57




          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States, that the foregoing statements are true and correct to the best of my knowledge and

belief.

  Dated: July 7, 2020
                                                  /s/ Jay Rosenberg
                                                  Jay Rosenberg, solely in his capacity as the
                                                  Chair of the Committee, and not in his
                                                  individual capacity




 11832946/1
